Exhibit 10.58

64 Sidney Street
Cambridge, Massachusetts
LANDLORD

--------------------------------------------------------------------------------

FC 64 SIDNEY, INC.
TENANT

--------------------------------------------------------------------------------

GENZYME CORPORATION








--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE I. RECITALS AND DEFINITIONS    3
Section 1.1    Recitals    3
Section 1.2    Definitions    3
Section 1.3    Exhibits    4
ARTICLE II. PREMISES AND TERM    5
Section 2.1    Premises    5
Section 2.2    Appurtenant Rights    5
Section 2.3    Landlord’s Reservations    6
Section 2.4    Parking    6
Section 2.5    Commencement Date    7
Section 2.6    Extension Options    7
Section 2.7    Expansion Option    8
ARTICLE III. RENT AND OTHER PAYMENTS    9
Section 3.1    Annual Fixed Rent    9
Section 3.2    Real Estate Taxes    9
Section 3.3    Operating Expenses    11
Section 3.4    Other Utility Charges    13
Section 3.5    Above-standard Services    14
Section 3.6    No Offsets    14
Section 3.7    Tenant’s Audit Rights    14
ARTICLE IV. ALTERATIONS    14
Section 4.1    Consent Required for Tenant’s Alterations    14
Section 4.2    Ownership of Alterations    15
Section 4.3    Construction Requirements for Alterations    15
Section 4.4    Payment for Tenant Alterations    16
ARTICLE V. RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES    16
Section 5.1    Maintenance of Building and Common Areas by Landlord    16
Section 5.2    Maintenance of Premises by Tenant    17
Section 5.3    Delays in Landlord’s Services    17
ARTICLE VI. TENANT COVENANTS    18
Section 6.1    Permitted Uses    18
Section 6.2    Laws and Regulations    19
Section 6.3    Rules and Regulations; Signs    19
Section 6.4    Safety Compliance    20
Section 6.5    Landlord’s Entry    20
Section 6.6    Floor Load    20

i



--------------------------------------------------------------------------------




Section 6.7    Personal Property Tax    21
Section 6.8    Assignment and Subleases    21
ARTICLE VII. INDEMNITY AND INSURANCE    22
Section 7.1    Indemnity    22
Section 7.2    Liability Insurance    23
Section 7.3    Alterations. Improvements and Betterments; Personal Property at
Risk    23
Section 7.4    Landlord’s Insurance    24
Section 7.5    Waiver of Subrogation    24
ARTICLE VIII. CASUALTY AND EMINENT DOMAIN    24
Section 8.1    Restoration Following Casualties    24
Section 8.2    Landlord’s Termination Election    25
Section 8.3    Tenant’s Termination Election    25
Section 8.4    Casualty at Expiration of Lease    25
Section 8.5    Eminent Domain    26
Section 8.6    Rent After Casualty or Taking    26
Section 8.7    Taking Award    26
ARTICLE IX. DEFAULT    26
Section 9.1    Tenant’s Default    26
Section 9.2    Damages    27
Section 9.3    Cumulative Rights    28
Section 9.4    Landlord’s Self-help    28
Section 9.5    Enforcement Expenses    28
Section 9.6    Late Charges and Interest on Overdue Payments    29
Section 9.7    Landlord’s Right to Notice and Cure    29
ARTICLE X. MORTGAGEES’ AND GROUND LESSORS’ RIGHTS    29
Section 10.1    Subordination and Attornment    29
Section 10.2    Prepayment of Rent not to Bind Mortgagee    30
Section 10.3    Tenant’s Duty to Notify Mortgagee; Mortgagee’s Ability to
Cure    30
Section 10.4    Estoppel Certificates    30
ARTICLE XI. MISCELLANEOUS    32
Section 11.1    Notice of Lease    32
Section 11.2    Notices    32
Section 11.3    Successors and Limitation on Liability on the Landlord    32
Section 11.4    Waivers by the Landlord or Tenant    32
Section 11.5    Acceptance of Partial Payments of Rent    33
Section 11.6    Interpretation and Partial Invalidity    33
Section 11.7    Quiet Enjoyment    33
Section 11.8    Brokerage    33
Section 11.9    Surrender of Premises and Holding Over.    33
Section 11.10    Ground Lease    34

ii



--------------------------------------------------------------------------------




Section 11.11    Security Deposit    34
Section 11.12    Financial Reporting    35
Section 11.13    Cambridge Employment Plan    35
Section 11.14    Parking and Transportation Demand Management.    35





iii



--------------------------------------------------------------------------------




LEASE
ARTICLE I
RECITALS AND DEFINITIONS
Section 1.1    Recitals.
This Lease (this “Lease”) is entered into as of November 30, 2008, by and
between FC 64 SIDNEY, INC., a Massachusetts corporation, (the “Landlord”), and
GENZYME CORPORATION, a Massachusetts corporation (the “Tenant”).
In consideration of the mutual covenants herein set forth, the Landlord and the
Tenant do hereby agree to the terms and conditions set forth in this Lease.
Section 1.2    Definitions.
The following terms shall have the meanings indicated or referred to below:
“Additional Rent” means all charges payable by the Tenant pursuant to this Lease
other than Annual Fixed Rent, including without implied limitation, the Tenant’s
parking charges as provided in Section 2.4 and Exhibit A; the Tenant’s Tax
Expense Allocable to the Premises as provided in Section 3.2; the Tenant’s
Operating Expenses Allocable to the Premises in accordance with Section 3.3;
amounts payable for special services pursuant to Section 3.5; the Landlord’s
share of any sublease or assignment proceeds pursuant to Section 6.8.
“Annual Fixed Rent” - See Exhibit A and Section 3.1.
“Building” means the Richards Building containing office space located at 64
Sidney Street, Cambridge, Massachusetts.
“Commencement Date” - See Section 2.5.
“Common Building Areas” means those portions of the Building which are not part
of the Premises and to which the Tenant has appurtenant rights pursuant to
Section 2.2.
“External Causes” means, collectively, (i) Acts of God, war, civil commotion,
fire, flood or other casualty, strikes or other extraordinary labor
difficulties, shortages of labor or materials or equipment in the ordinary
course of trade, government orders or regulations enacted or promulgated after
the date of this Lease, or other cause not reasonably within the Landlord’s or
Tenant’s control and not due to the fault or neglect of the Landlord or Tenant,
and (ii) any act, failure to act or neglect of the Tenant or Landlord or the
Tenant’s or Landlord’s servants, agents, employees, licensees or any person
claiming by, through or under the Tenant or Landlord, as the case may be, which
delays the Landlord or Tenant, as the case may be, in the performance of any act
required to be performed by the Landlord or Tenant, as the case may be, under
this Lease.
“Initial Term” - See Exhibit A.
1




--------------------------------------------------------------------------------




“Land” means the parcel of land situated in Cambridge, Massachusetts, described
in Exhibit B.
“Landlord’s Original Address” - See Exhibit A.
“Lease Year” means each period of one year during the Term commencing on the
Commencement Date or on any anniversary thereof.
“Permitted Uses” - See Exhibit A.
“Premises” - See Exhibit A and Section 2.1.
“Property” means the Land and the Building.
“Tenant’s Original Address” - See Exhibit A.
“Term” means the Initial Term (as defined in Exhibit A).
“University Park” means the area in Cambridge, Massachusetts, bounded on the
North side by Massachusetts Avenue, Green and Blanche Streets, on the East side
by Landsdowne, Cross and Purrington Streets, on the South side by Pacific Street
and on the West side by Brookline Street, as shown on Exhibit B-l.
Section 1.3    Exhibits.
The Exhibits to this Lease, which are listed herein below, are incorporated
herein by this reference and are to be treated as a part of this Lease for all
purposes. Undertakings contained in such Exhibits, including any Exhibits not
attached but separately delivered to Tenant, are agreements on the part of
Landlord and Tenant, as the case may be, to perform the obligations stipulated
therein.
EXHIBIT A    -    Basic Lease Terms
EXHIBIT B    -    Legal Description
EXHIBIT B-l    -    Map of University Park
EXHIBIT B-2    -    Depiction of Premises
EXHIBIT C    -    Work Letter
EXHIBIT D    -    Standard Services
EXHIBIT E    -    Rules and Regulations
EXHIBIT F    -    Roof Equipment
EXHIBIT G    -    Removable Items
ARTICLE II.    

PREMISES AND TERM
Section 2.1    Premises.
The Landlord hereby leases to the Tenant, and the Tenant hereby leases from the
Landlord, for the Term, the Premises. The Premises shall exclude the office
entry and office
2



ACTIVE/85423828.2

--------------------------------------------------------------------------------




lobby of the Building, first floor elevator lobby, first floor mail room,
atrium, bridges and walkways, the common stairways and stairwells, elevators and
elevator wells, boiler room, sprinklers, sprinkler rooms, elevator rooms,
mechanical rooms, loading and receiving areas, electric and telephone closets,
janitor closets, loading docks and bays, rooftop mechanical penthouses to the
extent they house Building equipment, and pipes, ducts, conduits, wires and
appurtenant fixtures and equipment serving exclusively or in common other parts
of the Building. If the Premises at any time includes less than the entire
rentable floor area of any floor of the Building, the Premises shall also
exclude the common corridors, vestibules, elevator lobby and toilets located on
such floor. The Tenant acknowledges that, except as expressly set forth in this
Lease, there have been no representations or warranties made by or on behalf of
the Landlord with respect to the Premises, the Building or the Property or with
respect to the suitability of any of them for the conduct of the Tenant’s
business. The taking of possession of the Premises by the Tenant shall
conclusively establish that the Premises and the Building were at such time in
satisfactory condition, order and repair, latent defects only, excepted.
Landlord hereby represents that to the best of Landlord’s knowledge, the
Building is in compliance with the Americans with Disabilities Act of 1990
(“ADA”).
Section 2.2    Appurtenant Rights.
The Tenant shall have, as appurtenant to the Premises, the nonexclusive right to
use in common with others, subject to reasonable rules of general applicability
to occupants of the Building from time to time made by the Landlord of which the
Tenant is given notice: (i) the office entry, office vestibules and office lobby
of the Building, first floor mail room, the common stairways, elevators,
elevator wells, boiler room, elevator rooms, sprinkler rooms, mechanical rooms,
electric and telephone closets, janitor closets, loading docks and bays, rooftop
mechanical penthouses to the extent they house Building equipment, and the
pipes, sprinklers, ducts, conduits, wires and appurtenant fixtures and equipment
serving the Premises in common with others, (ii) common walkways and driveways
necessary or reasonably convenient for access to the Building, (iii) access to
loading area and freight elevator subject to Landlord’s reasonable rules and
regulations in effect from time to time and applicable to all occupants of the
Building and of which the Tenant is given notice, (iv) if the Premises at any
time include less than the entire rentable floor area of any floor, the common
toilets, corridors, vestibules, and elevator lobby of such floor, and (v) such
other common areas and facilities of the Building and the Land necessary for
access to or beneficial use of the Premises. Additionally, Tenant shall have the
right to locate equipment on the roof of the Building, as designated on
Exhibit F (“Roof Equipment”), subject to Landlord’s approval, which shall not be
unreasonably withheld. Landlord hereby approves and consents to Tenant’s use of
the roof for the operation, maintenance and replacement of Tenant’s existing
equipment on the roof of the Building and the location of such existing
equipment.
Section 2.3    Landlord’s Reservations.
The Landlord reserves the right from time to time, at reasonable times and upon
prior written notice to Tenant (except in emergency situations), without
unreasonable interference with
3



ACTIVE/85423828.2

--------------------------------------------------------------------------------




the Tenant’s use: (i) to install, use, maintain, repair, replace and relocate
for service to the
Premises and/or other parts of the Building, pipes, ducts, conduits, wires and
appurtenant fixtures and equipment, wherever located in the Premises or the
Building, and (ii) to alter or relocate any other common facility, provided that
substitutions are substantially equivalent or better. Landlord acknowledges that
Tenant has or will have so-called “clean rooms” located within the Premises, and
Landlord shall not enter Tenant’s “clean rooms” without Tenant’s prior consent
and without accompaniment by a representative of Tenant, except in case of
emergency.
Section 2.4    Parking.
The Landlord shall provide and the Tenant shall pay for parking privileges for
use by the Tenant’s employees, business invitees and visitors in accordance with
Exhibit A. The Landlord shall operate, or cause to be operated, a parking garage
known as the 80 Landsdowne Street Garage (the “Garage”) to serve the Building
and other buildings in University Park. The Tenant’s parking privileges shall be
initially located in the Garage and shall be on a nonexclusive basis (i.e., no
reserved spaces); provided, however, Landlord agrees that the Garage shall be
operated so as to maintain therein sufficient spaces to accommodate Tenant’s
parking privileges described in Exhibit A. However, Tenant’s parking privileges
may be relocated by Landlord, upon reasonable prior notice to Tenant from
Landlord, to another parking garage within University Park. All monthly users
will have unlimited access to the Garage twenty-four (24) hours per day, seven
days per week.
The Tenant agrees that it and all persons claiming by, through and under it,
shall at all times abide by the reasonable rules and regulations promulgated by
the Landlord, of which Tenant is given written notice, with respect to the use
of the parking facilities provided by the Landlord pursuant to this Lease. If
there are any conflicts between the provisions of such rules and regulations and
any provisions of this Lease, the provisions of this Lease shall govern.
Charges for Tenant’s parking privileges hereunder shall be at the current
monthly rate applicable for such spaces and shall constitute Additional Rent and
shall be payable monthly to Landlord, during the Term, from and after the
Commencement Date at the time and in the fashion in which Annual Fixed Rent
under this Lease is payable.
At any time during the Term Landlord shall have the right to assign Landlord’s
obligations to provide parking, as herein set forth, together with Landlord’s
right to receive Additional Rent for such parking spaces as herein provided, to
a separate entity created for the purpose of providing the parking privileges
set forth herein. In such event, Landlord and Tenant agree to execute and
deliver appropriate documentation, including documentation with the new entity,
reasonably necessary to provide for the new entity to assume Landlord’s
obligations to provide the parking privileges to Tenant as specified herein and
for the Tenant to pay the Additional Rent attributable to the parking privileges
directly to the new entity. Notwithstanding the foregoing, any failure of such
assignee to provide to Tenant the parking privileges set forth herein shall be a
Landlord default under this Lease.
Section 2.5    Commencement Date.
4



ACTIVE/85423828.2

--------------------------------------------------------------------------------




“Commencement Date” means March 1, 2008. Notwithstanding the foregoing, as of
the full execution of this Lease, Tenant shall have access to the Premises in
order to perform its leasehold improvements, which access shall not trigger the
Commencement Date.
Section 2.6    Extension Options.
Provided that there has been no Event of Default which is uncured and continuing
on the part of the Tenant and the Tenant is, as of the date of exercise and as
of the commencement date of the Extension Term (as such term is defined below),
actually occupying sixty percent (60%) or more of the Premises for its own
business purposes, the Tenant shall have the right to extend the Term hereof for
two (2) successive periods of three (3) years each (each such three (3) year
period an “Extension Term”).
(a)    Such right to extend the Term shall be exercised by the giving of notice
by Tenant to Landlord at least seven (7) months prior to the expiration of the
then current Term. Upon the giving of such notice, this Lease and the Term
hereof shall be extended for an additional term of three (3) years without the
necessity for the execution of any additional documents except a document
evidencing the Annual Fixed Rent for the Extension Term to be determined as set
forth below. Time shall be of the essence with respect to the Tenant’s giving
notice to extend the Term. In no event shall the Term hereof be extended for
more than six (6) years after the expiration of the Initial Term.
(b)    Each Extension Term shall be upon all the terms, conditions and
provisions of this Lease except the Annual Fixed Rent during each such three (3)
year Extension Term shall be the then Extension Fair Rental Value of the
Premises for such Extension Term to be determined under this Section 2.6.
(c)    For purposes of each Extension Term described in this Section 2.6, the
Extension Fair Rental Value of the Premises shall mean ninety-five percent (95%)
of the then current fair market annual rent for leases of other space similarly
improved, taking into account the condition to which such premises have been
improved (excluding Removable Alterations) and the economic terms and conditions
specified in this Lease that will be applicable thereto, including the savings,
if any, due to the absence or reduction of brokerage commissions; provided,
however, in no event shall the Extension Fair Rental Value be an amount that is
less than the Annual Fixed Rent due during the period immediately preceding such
extension. The Landlord and Tenant shall endeavor to agree upon the Extension
Fair Rental Value of the Premises within thirty (30) days after the Tenant has
exercised an option for an Extension Term. If the Extension Fair Rental Value of
the Premises is not agreed upon by the Landlord and the Tenant within this time
frame, each of the Landlord and the Tenant shall retain a real estate
professional with at least ten (10) years continuous experience in the business
of appraising or marketing (including brokering) similar commercial real estate
in the Cambridge, Massachusetts area who shall, within thirty (30) days of his
or her selection, prepare a written report summarizing his or her conclusion as
to the Extension Fair Rental Value. The Landlord and the Tenant shall
simultaneously exchange such reports; provided, however, if either party has not
5



ACTIVE/85423828.2

--------------------------------------------------------------------------------




obtained such a report within forty-five (45) days after the last day of the
thirty (30) day period referred to above in this Section 2.6, then the
determination set forth in the other party’s report shall be final and binding
upon the parties. If both parties receive reports within such time and the lower
determination is within ten percent (10%) of the higher determination, then the
average of these determinations shall be deemed to be the Extension Fair Rental
Value for the Premises. If these determinations differ by more than ten percent
(10%), then the Landlord and the Tenant shall mutually select a person with the
qualifications stated above (the “Final Professional”) to resolve the dispute as
to the Extension Fair Rental Value for the Premises. If the Landlord and the
Tenant cannot agree upon the designation of the Final Professional within ten
(10) days of the exchange of the first valuation reports, either party may apply
to the American Arbitration Association, the Greater Boston Real Estate Board,
or any successor thereto, for the designation of a Final Professional. Within
ten (10) days of the selection of the Final Professional, the Landlord and the
Tenant shall each submit to the Final Professional a copy of their respective
real estate professional’s determination of the Extension Fair Rental Value for
the Premises. The Final Professional shall then, within thirty (30) days of his
or her selection, prepare a written report summarizing his or her conclusion as
to the Extension Fair Rental Value (the “Final Professional’s Valuation”). The
Final Professional shall give notice of the Final Professional’s Valuation to
the Landlord and the Tenant and such decision shall be final and binding upon
the Landlord and the Tenant, unless Landlord or Tenant provide written notice of
disapproval to the other party within ten (10) days of its receipt of the Final
Professional’s Valuation. In the event that Landlord or Tenant disapproves of
the Final Professional’s Valuation, (i) the disapproving party shall be
responsible for payment to all third party appraisers utilized in connection
with the process set forth in this Section 2.6, and (ii) the Lease shall be
terminated effective three (3) months following the end of the original term
(Tenant shall pay rent at the Annual Fixed Rent during such three (3) month
period). In the event that Landlord and Tenant do not terminate this Lease
pursuant to the preceding sentence and the term of the Lease is extended, each
party shall pay the fees and expenses of its real estate professional and
counsel, if any, in connection with any proceeding under this paragraph, and
one-half of the fees and expenses of the Final Professional. In the event that
the commencement of the Extension Term occurs prior to a final determination of
the Extension Fair Rental Value therefor (the “Extension Rent Determination
Date”), then the Tenant shall pay the Annual Fixed Rent at the greater of (i)
the rate specified by the Landlord in its proposed Extension Fair Rental Value
or (ii) the then applicable Fixed Rental Rate (such greater amount being
referred to as the “Interim Rent”). If the Annual Fixed Rent as finally
determined for the Extension Term is determined to be greater than the Interim
Rent, then the Tenant shall pay to the Landlord the amount of the underpayment
for the period from the end of the initial term of this Lease until the
Extension Rent Determination Date within thirty (30) days of the Extension Rent
Determination Date. If the Annual Fixed Rent as finally determined for the
Extension Term is determined to be less than the Interim Rent, then the Landlord
shall credit the amount of such overpayment against the monthly installments of
Annual Fixed Rent coming due after the Extension Rent Determination Date.


6



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Section 2.7    Expansion Option.
Landlord hereby grants to Tenant during the Extension Term a right of first
offer (“RoFO”) to lease the area consisting of 4,335 rentable square feet
located on the third floor of the Building, which space is currently leased to
Alkermes (the “RoFO Space”) on the terms set forth below. At or before such time
as Landlord has decided to commence the marketing of the RoFO Space, Landlord
shall deliver a written notice to Tenant (the “RoFO Notice”) setting forth the
basic business terms on which the RoFO Space is to be marketed. Tenant shall
have fifteen (15) days after it has received the RoFO Notice within which to
reply to Landlord in writing of its election to lease the RoFO Space upon the
terms and conditions in the RoFO Notice. If Tenant accepts Landlord’s offer,
Landlord and Tenant shall use diligent efforts to negotiate and enter into a
lease for the RoFO Space on the terms and conditions set for the in the RoFO
Notice, this Lease and otherwise reasonably acceptable to Landlord and Tenant.
If Tenant refuses the RoFO Space or fails to respond to Landlord’s RoFO Notice
within such 15‑day period, then Landlord may lease the RoFO Space to any other
party on “terms and conditions not more favorable to a prospective tenant”,
without recourse by Tenant. As used herein, “terms and conditions not more
favorable to a prospective tenant” shall mean total rent of ninety-two and
one-half percent (92.5%) or more than the total rent stated in the RoFO Notice
for the RoFO Space and under similar other terms and conditions as proposed in
the ROFO Notice. If Landlord wishes to lease the RoFO Space on terms and
conditions more favorable to a prospective tenant, Landlord shall first offer
the RoFO Space to Tenant on such more favorable terms and conditions in
accordance the procedures set forth in the first paragraph of this Section 2.7
(“Additional RoFO Notice”). Tenant shall hall five (5) days after it has
received the Additional RoFO Notice within which to reply to Landlord in writing
of its election to lease the RoFO Space upon the terms and conditions in the
Additional RoFO Notice. If Tenant accepts Landlord’s offer, Landlord and Tenant
shall use diligent efforts to negotiate and enter into a lease for the RoFO
Space on the terms and conditions set for the in the Additional RoFO Notice,
this Lease and otherwise reasonably acceptable to Landlord and Tenant.
ARTICLE III.    

RENT AND OTHER PAYMENTS
Section 3.1    Annual Fixed Rent.
From and after the Commencement Date, the Tenant shall pay, without notice or
demand, monthly installments of one-twelfth (l/12th) of the Annual Fixed Rent in
effect and applicable to the Premises, in advance, on the first day of each
calendar month of the Term and of the corresponding fraction of said one-twelfth
(l/12th) for any fraction of a calendar month at the Commencement Date or end of
the Term. The Annual Fixed Rent applicable to the Premises during the Term shall
be as set forth in Exhibit A.


7



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Section 3.2    Real Estate Taxes.
From and after the Commencement Date, during the Term, the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Tax Expenses Allocable to the
Premises (as such term is hereinafter defined) in accordance with this
Section 3.2. The following terms shall have the meanings indicated or referred
to below:
(a)    “Tax Year” means the 12-month period beginning July 1 each year or if the
appropriate governmental tax fiscal period shall begin on any date other than
July 1, such other date.
(b)    “The Tenant’s Tax Expense Allocable to the Premises” means that portion
of the Landlord’s Tax Expenses for a Tax Year which bears the same proportion
thereto as the rentable floor area of the Premises (from time to time) bears to
the total rentable floor area of the Building; provided, however, in the event
that retail space in the Building is valued by the assessing authorities
differently than the office space in the Building due solely on the basis of its
use as retail space, the Tenant’s Tax Expense Allocable to the Premises with
respect to any Tax Year will be adjusted as is appropriate so that the Tenant is
responsible for the portion of the Real Estate Taxes which are properly
allocable to the Premises, as reasonably determined by Landlord based on
information with respect to the assessment process made available by the
assessing authorities.
(c)    “The Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate Real Estate Taxes on the Property with respect to that Tax Year,
reduced by any abatement or other tax refunds or credits received with respect
to that Tax Year, plus any fees paid to third party consultants used by Landlord
in connection with the calculation, abatement or refunding of Real Estate Taxes.
(d)    “Real Estate Taxes” means (i) all taxes and special assessments of every
kind and nature assessed by any governmental authority on the Property; and (ii)
reasonable expenses of any proceedings for abatement of such taxes or special
assessments. Any special assessments to be included within the definition of
“Real Estate Taxes” for any Tax Year shall be limited to the amount of the
installment (plus any interest thereon) of such special assessment (which shall
be payable over the longest period permitted by law) required to be paid during
such Tax Year. There shall be excluded from Real Estate Taxes all income,
estate, succession, inheritance, excess profit, franchise and transfer taxes;
provided, however, that if at any time during the Term the present system of ad
valorem taxation of real property shall be changed so that in lieu of the whole
or any part of the ad valorem tax on real property, there shall be assessed on
the Landlord a capital levy or other tax on the gross rents received with
respect to the Property, or a federal, state, county, municipal or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect) based, in whole or in part, upon any such gross rents,
then any and all of such taxes, assessments, levies or charges, to the extent so
based, shall be deemed to be included within the term “Real Estate Taxes.”
8



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Payments by the Tenant on account of the Tenant’s Tax Expenses Allocable to the
Premises shall be made monthly at the time and in the fashion herein provided
for the payment of Annual Fixed Rent and shall be in the amount of one-twelfth
(l/12th) of the Tenant’s Tax Expenses Allocable to the Premises for the current
Tax Year as reasonably estimated by the Landlord.
Not later than one hundred twenty (120) days after the end of each Tax Year, the
Landlord shall render the Tenant a statement in reasonable detail showing for
the preceding Tax Year or fraction thereof, as the case may be, Real Estate
Taxes for such Tax Year, and any abatements or refunds of such Real Estate
Taxes. Expenses incurred in obtaining any tax abatement or refund may be charged
against such tax abatement or refund before the adjustments are made for the Tax
Year. If at the time such statement is rendered it is determined with respect to
any Tax Year, that the Tenant has paid (i) less than the Tenant’s Tax Expenses
Allocable to the Premises or (ii) more than the Tenant’s Tax Expenses Allocable
to the Premises, then, in the case of clause “(i)” the Tenant shall pay to the
Landlord, as Additional Rent, within thirty (30) days of such statement the
amount of such underpayment and, in the case of clause “(ii)” the Landlord shall
credit the amount of such overpayment against the next monthly installments of
the Tenant’s Tax Expenses Allocable to the Premises next thereafter coming due
(or refund such overpayment if the Term has expired or earlier terminated within
thirty (30) days after such expiration or termination).
To the extent that Real Estate Taxes shall be payable to the taxing authority in
installments with respect to periods other than a Tax Year, the statement to be
furnished by the Landlord shall be rendered and payments made on account of such
installments. Notwithstanding the foregoing provisions, no decrease in
Landlord’s Tax Expenses with respect to any Tax Year shall result in a reduction
of the amount otherwise payable by Tenant if and to the extent any such decrease
is attributed by the assessing authority solely to the vacant space in the
Building based on information with respect to the assessment process made
available by the assessing authorities to Landlord; provided, however, that in
no event shall Landlord collect more than one hundred percent (100%) of the
Landlord’s Tax Expenses for the tenants of the Building.
Section 3.3    Operating Expenses.
From and after the Commencement Date, during the Term, the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Operating Expenses Allocable to
the Premises, as hereinafter defined, in accordance with this Section 3.3. The
following terms shall have the meanings indicated or referred to below:
(a)    “The Tenant’s Operating Expenses Allocable to the Premises” means that
portion of the Operating Expenses for the Property which bears the same
proportion thereto as the rentable floor area of the Premises bears to the total
rentable floor area of the Building.
(b)    “Operating Expenses for the Property” means Landlord’s cost of operating,
cleaning, maintaining and repairing the Property, the roads, driveways and
walkways
9



ACTIVE/85423828.2

--------------------------------------------------------------------------------




for providing access to the Building, and shall include without limitation the
cost of services on Exhibit D; premiums for insurance carried pursuant to
Section 7.4; the amount deductible from any fire or other casualty insurance
claim of the Landlord (which amount is currently $10,000.00, and which amount
may be increased during the Term and any Extension Term provided such increase
is reasonable and customary); reasonable compensation and all fringe benefits,
worker’s compensation insurance premiums and payroll taxes paid to, for or with
respect to all persons (University Park/Building general manager and below)
directly engaged in the managing, operating, maintaining or cleaning of the
Property; interior landscaping and maintenance; steam, water, sewer, gas, oil,
electricity, telephone and other utility charges (excluding such utility charges
which are either separately metered or separately chargeable to Tenant or other
Building tenants); cost of building and cleaning supplies used in cleaning the
common areas of the Property; the costs of providing conditioned air for HVAC
purposes (excluding such costs which are either separately metered or separately
chargeable to tenants for additional or special services and those charges
related to the cost of operating base Building equipment not used by Tenant));
the costs of routine environmental management programs operated by Landlord
(including, but not limited to, periodic testing of air quality, temperature and
humidity and the proper operation of the HVAC system); rental costs for
equipment used in the operating, cleaning, maintaining or repairing of the
common areas of the Property, or the applicable fair market rental charges in
the case of equipment owned by Landlord; cost of cleaning; cost of maintenance,
repairs and replacements (other than repairs and replacements reimbursed from
contractors under guarantees or made by the Landlord pursuant to the Work
Letter, reimbursed from any tenant of the Property or for which Landlord
otherwise receives reimbursement); cost of snow removal; cost of landscape,
streetscape, graphics, signage and banner maintenance; security services
(security shall be building standard security; Tenant shall be responsible for
the cost of any additional security services it may require due to its business
operations); payments under service contracts with independent contractors;
management fees at reasonable rates consistent with the type of occupancy and
the service rendered, which such fees are currently $1.07 per rentable square
foot; the cost of any capital improvement either required by law or regulation
or which reduces the Operating Expenses for the Property or which improves the
management and operation of the Property in a manner acceptable to Tenant, which
cost shall be amortized in accordance with generally accepted accounting
principles, together with interest on the unamortized balance at the base
lending rate announced by a major commercial bank designated by the Landlord
(the “Prime Rate”), or such higher rate (not to exceed the Prime Rate plus three
percent [3%]) as may have been paid by the Landlord on funds actually borrowed
for the purpose of constructing such capital improvements; charges reasonably
allocated to the Building on a prorata basis for the cost of operating,
cleaning, maintaining and repairing of University Park common areas, facilities,
amenities and open spaces; and all other reasonable and necessary expenses paid
in connection with the operation, cleaning, maintenance, repair and
administration of the Property. If, for any reason, portions of the rentable
area of the Building not included in the Premises were not occupied by tenants
or any tenants in the Building were supplied with a different level of standard
services than those supplied to the Tenant under this Lease, Landlord’s
Operating Expenses for the Property shall include the
10



ACTIVE/85423828.2

--------------------------------------------------------------------------------




amounts reasonably determined by Landlord which would have been incurred if all
of the rentable area in the Building were occupied and were supplied with the
same level of standard services as supplied to the Tenant under this Lease.
Additionally, if certain services or facilities supplied under this Lease by
Landlord do not from time to time, in Landlord’s reasonable judgment, serve all
of the users in the Building (i.e., office, retail, banking, restaurant, etc.),
then the costs associated therewith shall be equitably allocated by Landlord, in
its reasonable judgment, exclusively or proportionately to and among only those
portions of the total rentable floor area of the Building that are benefiting
from such services or facilities.
Operating Expenses for the Property shall not include the following: the
Landlord’s Tax Expense; cost of repairs or replacements (i) resulting from
eminent domain takings, (ii) to the extent reimbursed by insurance, (iii)
resulting from correcting defects in the work for which the Landlord is
obligated pursuant to the Work Letter or pursuant to agreement with any other
tenant in the Building, or those covered by builder’s or contractor’s warranties
or guaranties, (iv) required, above and beyond ordinary periodic maintenance, to
maintain in serviceable condition the major structural elements of the Building,
including the roof, exterior walls and floor slabs; replacement or contingency
reserves; cost of capital improvements except to the extent permitted in the
preceding paragraph; ground lease rents or payment of debt obligations;
accounting, legal and other professional fees for matters not relating to the
normal administration and operation of the Property; promotional, advertising,
public relations or brokerage fees and commissions paid in connection with
services rendered for securing or renewing leases; services provided for the
exclusive use or benefit of retail tenants in the Building; costs of renovating
or otherwise improving space for tenants or other occupants of the Building; any
cost of reconstruction or other work occasioned by fire, windstorm, or by any
other casualty except as specifically permitted in the preceding paragraph; or
by the exercise of the right of eminent domain; interest and principal payments
on loans or any rental payments on any ground leases or legal fees or other
costs of defending or prosecuting any lawsuits or disputes with any mortgagee or
ground lessor; advertising expenses and leasing commissions and any other cost
in connection with leasing of space in the Building; any cost or expenditure for
which the Landlord is reimbursed, whether by insurance proceeds or otherwise;
the cost of constructing and maintaining the 20 Sidney Street Garage or any
temporary parking area provided to the Tenant pursuant to Section 2.4. The
Landlord’s Operating Expenses shall be reduced by the amount of any proceeds,
payments, credits or reimbursements which the Landlord receives from sources
other than tenants and which are applicable to such Operating Expenses for the
Property.
Payments by the Tenant for its share of the Operating Expenses for the Property
shall be made monthly at the time and in the fashion herein provided for the
payment of Annual Fixed Rent. The amount so to be paid to the Landlord shall be
an amount from time to time reasonably estimated by the Landlord to be
sufficient to aggregate a sum equal to the Tenant’s share of the Operating
Expenses for the Property for each fiscal year of Landlord.
Not later than ninety (90) days after the end of each fiscal year of Landlord or
fraction thereof during the Term or fraction thereof at the end of the Term, the
Landlord shall render the
11



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Tenant a statement (“Landlord’s Statement”) in reasonable detail and according
to usual accounting practices certified by a representative of the Landlord,
showing for the preceding fiscal year of Landlord or fraction thereof, as the
case may be, the Operating Expenses for the Property and the Tenant’s Operating
Expenses Allocable to the Premises. Said statement to be rendered to the Tenant
also shall show for the preceding fiscal year of Landlord or fraction thereof,
as the case may be, the amounts of Operating Expenses already paid by the
Tenant. If at the time such statement is rendered it is determined with respect
to any fiscal year, that the Tenant has paid (i) less than the Tenant’s
Operating Expenses Allocable to the Premises or (ii) more than the Tenant’s
Operating Expenses Allocable to the Premises, then, in the case of clause “(i)”
the Tenant shall pay to the Landlord, as Additional Rent, within thirty (30)
days of such statement the amounts of such underpayment and, in the case of
clause “(ii)” the Landlord shall credit the amount of such overpayment against
the next monthly installment of the Tenant’s Additional Rent (or refund such
overpayment if the Term has expired or earlier terminated within thirty (30)
days after such expiration or termination).
Section 3.4    Other Utility Charges.
During the Term, the Tenant shall pay directly to the provider of the service
all separately metered charges for electrical service in the Premises
(including, but not limited to, lights, electrical outlets, VAV boxes and any
other special equipment exclusively servicing the Premises, whether located
within or outside of the Premises), and shall pay to Landlord as Additional Rent
its allocable share of the actual costs charged to Landlord by the providers of
water, sewer and other services and utilities which are based on submetered
usage.
Section 3.5    Above-standard Services.
If the Tenant requests and the Landlord elects to provide any services to the
Tenant in addition to those described in Exhibit D, the Tenant shall pay to the
Landlord, as Additional Rent, the amount billed by Landlord for such services at
Landlord’s rates as are from time to time in effect, which rates shall reflect
the actual cost to Landlord of providing such services, including reasonable
actual out-of-pocket costs to third parties and reasonable costs associated with
the use of internal staff of either Landlord or affiliated entities of Landlord
(but only to the extent such costs are not included in Operating Expenses by
Landlord). If the Tenant has requested that such services be provided on a
regular basis, the Tenant shall, if requested by the Landlord, pay for such
services at the time and in the fashion in which Annual Fixed Rent under this
Lease is payable. Otherwise, the Tenant shall pay for such additional services
within thirty (30) days after receipt of an invoice from the Landlord. Landlord
shall have the right from time to time to inspect Tenant’s utility meters and to
install timers or submeters thereon for purposes of monitoring above-standard
service usage.
Section 3.6    No Offsets.
Annual Fixed Rent and Additional Rent shall be paid by the Tenant without
offset, abatement or deduction except as specifically permitted herein.
12



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Section 3.7    Tenant’s Audit Rights.
Landlord agrees to make its books and records relating to the Operating Expenses
for the Property and the Landlord’s Tax Expenses available for examination
during normal business hours at Landlord’s principal office in Cleveland, Ohio
upon reasonable notice by Tenant and its representatives; provided that any such
examination or audit shall be by an employee of Tenant or an accounting firm or
property management firm, the fees of which are not determined on a contingent
basis, shall be at Tenant’s sole cost and expense, and may be conducted only if
a notice is sent by Tenant requesting the same not later than ninety (90) days
following delivery of Landlord’s Statement. If Tenant’s audit discloses a
discrepancy which involves an overcharge of Tenant’s Operating Expenses
Allocable to the Premises or the Tenant’s Tax Expense Allocable to the Premises
for the period covered by such Landlord’s Statement, Landlord shall provide
Tenant with a credit against the next installment(s) of Tenant’s Additional Rent
in the amount of the overpayment by Tenant. If such discrepancy as so agreed
upon or determined involves an overcharge to Tenant of more than five percent
(5%) in the aggregate for such year, Landlord shall be responsible for the
reasonable hourly fees of the accounting firm or auditing firm conducting the
audit.
ARTICLE IV.    

ALTERATIONS
Section 4.1    Consent Required for Tenant’s Alterations.
The Tenant may make interior alterations and additions of a decorative or
cosmetic nature (as defined below), the cost of which does not exceed $50,000 in
the aggregate in any twelve (12) month period, without the need of any approval
from Landlord (“Cosmetic Alterations”). The Tenant shall not make alterations or
additions to the Premises except in accordance with the University Park Tenant
Design and Construction Manual and the plans and specifications therefor first
approved by the Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall be responsible for Landlord’s reasonable
out-of-pocket costs for any third party architectural, engineering or other
consulting services reasonably required by Landlord in connection with
Landlord’s review and approval of Tenant’s plans and specifications, provided,
however, there shall be no charge in connection with Landlord’s review of
Tenant’s plans for the initial alteration to the Premises. The Landlord shall
not be deemed unreasonable for withholding approval of any alterations or
additions which (i) would adversely affect any structural or exterior element of
the Building, any area or element outside of the Premises, or any facility
serving any area of the Building outside of the Premises or any publicly
accessible major interior features of the Building, (ii) will require unusual
expense to readapt the Premises to normal use unless the Tenant first gives
assurance reasonably acceptable to the Landlord that such readaptation will be
made prior to the expiration of the Term without expense to the Landlord, or
(iii) which would not be compatible with existing mechanical or electrical,
plumbing, HVAC or other systems in the Building, or use more than Tenant’s
prorata share of Building capacities, in each case, as reasonably determined by
the Landlord.
13



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Section 4.2    Ownership of Alterations.
All alterations and additions shall be part of the Building and owned by the
Landlord except for the items listed on Exhibit G (the “Removable Items”), as
such Exhibit G may be amended upon the written agreement of Landlord and Tenant.
The Removable Items may be removed by Tenant at its option upon the expiration
or earlier termination of this Lease, provided, however, Landlord may require
such removal by Tenant provided Landlord advised Tenant i n writing of such
requirement prior to the installation of the alteration or addition by Tenant.
If Tenant fails to inform Landlord, in writing, at least ten (10) days prior to
the installation of the alteration or addition, thereby preventing Landlord from
making a determination as to whether it will want such addition or alteration
removed from the Premises prior to its installation, then Landlord may require
such removal without exception. All movable equipment and furnishings not
attached to the Premises shall remain the property of the Tenant and shall be
removed by the Tenant upon termination or expiration of this Lease. The Tenant
shall repair any damage caused by the removal of any alterations, additions or
personal property from the Premises, including the Removable Items.
Additionally, Tenant shall be responsible for decommissioning all lab space in
the Premises including the removal of all chemical, radioactive and/or
biohazardous materials upon termination or expiration of this Lease.
Section 4.3    Construction Requirements for Alterations.
All construction work by the Tenant shall be done in a good and workmanlike
manner employing only first-class materials and in compliance with Landlord’s
construction rules and regulations then in effect and with all applicable laws
and all lawful ordinances, regulations and orders of governmental authority and
insurers of the Building. The Landlord or Landlord’s authorized agent may (but
without any implied obligation to do so) inspect the work of the Tenant at
reasonable times and shall give notice of observed defects. All of the Tenant’s
alterations and additions and installation of furnishings shall be coordinated
with any work being performed by the Landlord and in such manner as to maintain
harmonious labor relations and not to damage the Building or interfere with
Building construction or operation and, except for installation of furnishings,
shall be performed by contractors or workmen first approved by the Landlord,
which approval the Landlord agrees not to unreasonably withhold or delay. The
Tenant, before starting any work, shall receive and comply with Landlord’s
construction rules and regulations and shall cause Tenant’s contractors to
comply therewith, shall secure all licenses and permits necessary therefor,
shall deliver to the Landlord a statement of the names of all its contractors
and subcontractors and the estimated cost of all labor and material to be
furnished by them, and shall deliver to Landlord security satisfactory to the
Landlord protecting the Landlord against liens arising out of the furnishing of
such labor and material; and cause each contractor to carry worker’s
compensation insurance in statutory amounts covering all the contractors’ and
subcontractors’ employees and comprehensive general public liability insurance
with such limits as the Landlord may require reasonably, but in no event less
than $1,000,000 (individual)/$3,000,000 (aggregate) or in such other amounts as
Landlord may reasonably require covering personal injury and death and property
damage (all such insurance to be written in companies
14



ACTIVE/85423828.2

--------------------------------------------------------------------------------




approved reasonably by the Landlord and insuring the Landlord, Landlord’s
managing agent, ground lessor and first mortgagee, and the Tenant as well as the
contractors and to contain a requirement for at least thirty (30) days’ notice
to the Landlord prior to cancellation, nonrenewal or material change), and to
deliver to the Landlord certificates of all such insurance.
Section 4.4    Payment for Tenant Alterations.
The Tenant agrees to pay promptly when due the entire cost of any work done on
the Premises by the Tenant, its agents, employees or independent contractors,
and not to cause or permit any liens for labor or materials performed or
furnished in connection therewith to attach to the Premises or the Property and
promptly to discharge any such liens which may so attach. If any such lien shall
be filed against the Premises or the Property as a result of any work done on
the Premises by Tenant, its agents, employees or independent contractors, and
the Tenant shall fail to cause such lien to be discharged within ten (10) days
after the filing thereof, the Landlord may cause such lien to be discharged by
payment, bond or otherwise without investigation as to the validity thereof or
as to any offsets or defenses which the Tenant may have with respect to the
amount claimed. The Tenant shall reimburse the Landlord, as Additional Rent, for
any reasonable cost so incurred and shall indemnify and hold harmless the
Landlord from and against any and all claims, costs, damages, liabilities and
expenses (including reasonable attorneys’ fees) which may be incurred or
suffered by the Landlord by reason of any such lien or its discharge.
ARTICLE V.    

RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES
Section 5.1    Maintenance of Building and Common Areas by Landlord.
Except as otherwise provided in Article VIII, the Landlord shall make such
repairs to all structural elements of the Building, including without
limitation, the roof, exterior and other load-bearing walls and floor and floor
slabs as may be necessary to keep and maintain the same in good order, condition
and repair, and maintain and make, or cause to be maintained and made, such
repairs to the Common Building Areas as may be necessary to keep them in good
order, condition and repair, including without limitation, the glass in the
exterior walls of the Building, and all mechanical systems and equipment serving
the Building and not exclusively serving the Premises. The Landlord shall
further perform the services set forth on Exhibit D attached hereto. The
Landlord shall in no event be responsible to the Tenant for any condition in the
Premises or the Building to the extent caused by an act or neglect of the
Tenant, or any invitee or contractor of the Tenant. Tenant, its employees,
agents and contractors, shall reasonably cooperate in the ongoing conduct of any
environmental management programs conducted by Landlord, and shall participate
and comply with the reasonable requirements of such programs to the extent
Tenant is notified of same in writing and such requirements and recommendations
pertain to the operations or maintenance responsibilities of the Tenant under
this Lease, such requirements do not unreasonably interfere with Tenant’s use of
the Premises. Except as otherwise provided in this Lease, Landlord’s costs in
performing the obligations contained in this Section 5.1 shall be reimbursed by
the Tenant to the extent provided in Section 3.3.
15



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Landlord covenants that it shall use reasonable efforts to operate, clean,
repair, maintain and manage the Property efficiently and economically.
Section 5.2    Maintenance of Premises by Tenant.
The Tenant shall keep neat and clean and maintain in good order, condition and
repair the Premises and every part thereof, including mechanical equipment and
other systems exclusively serving the Premises, reasonable wear and tear
excepted, and further excepting those repairs for which the Landlord is
responsible pursuant to Section 5.1 and damage by fire or other casualty and as
a consequence of the exercise of the power of eminent domain, and shall
surrender the Premises at the end of the Term in such condition, first removing
all goods and effects of the Tenant and, to the extent specified by the Landlord
by notice to the Tenant pursuant to Section 4.2, all alterations and additions
made by the Tenant, and repairing any damage caused by such removal and
restoring the Premises and leaving them clean and neat. The Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damages to common areas in the Building by the Tenant, or any of the contractors
or invitees of the Tenant. All of Tenant’s data, networking, security and other
systems and equipment, shall be maintained by Tenant. Tenant shall, upon
request, provide evidence reasonably satisfactory to Landlord that it has
available the necessary expertise to properly conduct and carry out this
responsibility, either through persons employed by the Tenant or through
contracts with independent service organizations, or a combination thereof.
Section 5.3    Delays in Landlord’s Services.
The Landlord shall not be liable to the Tenant for any compensation or reduction
of rent by reason or inconvenience or annoyance or for loss of business arising
from the necessity of the Landlord or its agents entering the Premises in
accordance with Section 2.3 hereof for any purposes authorized in this Lease, or
for repairing the Premises as required or permitted herein or any portion of the
Building. In case the Landlord is prevented or delayed from making any repairs,
alterations or improvements, or furnishing any services or performing any other
covenant or duty to be performed on the Landlord’s part, by reason of any
External Cause, the Landlord shall not be liable to the Tenant therefor, nor,
except as expressly otherwise provided in this Lease, shall the Tenant be
entitled to any abatement or reduction of rent by reason thereof, nor shall the
same give rise to a claim in the Tenant’s favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises provided,
however, Landlord shall use reasonable, good faith efforts not to interfere with
Tenant’s conduct of its business on the Premises.
The Landlord reserves the right to stop any service or utility system when
necessary by reason of accident or emergency, until necessary repairs have been
completed; provided, however, that in each instance of stoppage, the Landlord
shall exercise diligent efforts to eliminate the cause thereof. Except in case
of emergency repairs, the Landlord will give the Tenant reasonable advance
notice of any contemplated stoppage and will use diligent efforts to avoid
unnecessary inconvenience to the Tenant by reason thereof. In no event shall the
Landlord
16



ACTIVE/85423828.2

--------------------------------------------------------------------------------




have any liability to the Tenant for the unavailability of heat, light or any
utility or service to be provided by the Landlord to the extent that such
unavailability is caused by External Causes, provided, however, that the
Landlord is obligated to exercise diligent efforts to restore the services or
utility systems’ operation.
Notwithstanding anything contained herein to the contrary, in the event Landlord
shall fail to provide the services it is required to provide to Tenant hereunder
(a “Service Failure”) other than as a result of Tenant’s acts or omissions or
External Causes, and as a result thereof, Tenant is reasonably unable to use or
conduct its operations on part or all of the Premises for more than three (3)
business days, Tenant shall be entitled to proportionate abatement of rent for
the period Tenant is reasonably unable to use or conduct its operations in part
or all of the Premises. If a Service Failure is a result of any cause other than
Tenant’s acts or omissions, and results in a loss of service to the Premises and
to more than fifty percent (50%) of the Building, Tenant shall have the right to
terminate this Lease if Landlord fails or is unable to restore such services
within six (6) months from the date of interruption and Tenant is reasonably
unable to use or conduct its operations in a substantial part or all of the
Premises. If a Service Failure is a result of any cause other than Tenant’s acts
or omissions, and results in a loss of service to the Premises but to less than
fifty percent (50%) of the Building, Tenant shall have the right to terminate
this Lease if Landlord fails or is unable to restore such services within three
(3) months from the date of interruption and Tenant is reasonably unable to use
or conduct its operations in a substantial part or all of the Premises. Tenant
shall have the right to terminate this Lease as aforesaid by written notice to
Landlord at any time after the expiration of such six (6) month period, and such
termination shall be effective as of the date of Tenant’s notice.
ARTICLE VI.    

TENANT COVENANTS
The Tenant covenants during the Term and for such further time as the Tenant
occupies any part of the Premises:
Section 6.1    Permitted Uses.
The Tenant shall occupy the Premises only for the Permitted Uses, and shall not
injure or deface the Premises or the Property, nor permit in the Premises any
auction sale. The Tenant shall give written notice to the Landlord of any
materials on OSHA’s right to know list or which are subject to regulation by any
other federal, state, municipal or other governmental authority and which the
Tenant intends to have present at the Premises. The Tenant shall comply with all
requirements of public authorities and of the Board of Fire Underwriters in
connection with methods of storage, use and disposal thereof. The Tenant shall
not permit in the Premises any nuisance, or the emission from the Premises of
any objectionable noise, odor or vibration, nor use or devote the Premises or
any part thereof for any purpose which is contrary to law or ordinance or liable
to invalidate or increase premiums for any insurance on the Building or its
contents or liable to render necessary any alteration or addition to the
Building, nor commit or
17



ACTIVE/85423828.2

--------------------------------------------------------------------------------




permit any waste.in or with respect to the Premises, nor generate, store or
dispose of any oil, toxic substances, hazardous wastes, or hazardous materials
(each a, “Hazardous Material”), or permit the same in or on the Premises or any
parking areas provided for under this Lease, unless first giving Landlord notice
thereof. The Tenant may use radioactive materials and experiment with laboratory
animals on the Premises so long as Tenant complies, at all times during the
Term, with any and all applicable laws, regulations, ordinances, orders and the
like. The Tenant shall not dump, flush or in any way introduce any Hazardous
Materials into septic, sewage or other waste disposal systems serving the
Premises or any parking areas provided for under this Lease, except in
accordance with all applicable laws, regulations, ordinances, orders and the
like or as permitted by government license or permit obtained by the Tenant. The
Tenant will indemnify the Landlord and its successors and assigns against all
claims, loss, cost, and expense, including reasonable attorneys’ fees, incurred
as a result of any contamination of the Building or any other portion of
University Park with Hazardous Materials by the Tenant or Tenant’s contractors,
licensees, invitees, agents, servants or employees. With respect to any
Permitted Use, Tenant shall provide to Landlord certified copies of all
regulatory filings, licenses and permits Tenant has been required by law to
obtain prior to handling any such Hazardous Materials, together with evidence
reasonably satisfactory to Landlord that such licenses and/or permits are valid
and in full force and effect. Tenant shall have received all such licenses
and/or permits prior to commencement of its operations in the Premises. From
time to time hereafter, upon thirty (30) days advance notice from Landlord,
Tenant will provide Landlord with such updated certified copies of licenses
and/or permits as the Landlord may reasonably request. Upon written request by
the Landlord, Tenant shall immediately remove any material or substances which
are not in compliance with this Section 6.1.
Section 6.2    Laws and Regulations.
The Tenant shall comply with all federal, state and local laws, regulations,
ordinances, executive orders, federal guidelines, and similar requirements in
effect from time to time, including, without limitation, any such requirements
pertaining to employment opportunity, anti-discrimination, affirmative action
and traffic mitigation.
Section 6.3    Rules and Regulations; Signs.
The Tenant shall not obstruct in any manner any portion of the Property not
hereby leased; shall not permit the placing of any signs, curtains, blinds,
shades, awnings, aerials or flagpoles, or the like, visible from outside the
Premises; and shall comply with all reasonable rules and regulations of uniform
application to all occupants of the Building now or hereafter made by the
Landlord, of which the Tenant has been given notice, for the care and use of the
Property and the parking facilities relating thereto. The Landlord shall not be
liable to the Tenant for the failure of other occupants of the Building to
conform to any such rules and regulations, but Landlord shall make reasonable
efforts to enforce such rules and regulations on a uniform basis.
The Landlord shall provide a Building directory in the office lobby with
Tenant’s name
18



ACTIVE/85423828.2

--------------------------------------------------------------------------------




and floor locations within the Building listed therein and Building standard
signage at the entry of the Premises.
Section 6.4    Safety Compliance.
The Tenant shall keep the Premises equipped with all safety appliances required
by law or ordinance or any other regulations of any public authority because of
any non-office use made by the Tenant (as opposed to major safety appliances
required generally for the Property and the Building, for which the Landlord
shall be responsible) and to procure all licenses and permits so required
because of such use and, if requested by the Landlord, do any work so required
because of such use, it being understood that the foregoing provisions shall not
be construed to broaden in any way the Tenant’s Permitted Uses. Tenant shall
conduct such periodic tests, evaluations or certifications of safety appliances
and equipment as are required or recommended in accordance with generally
accepted standards to ensure that such safety appliances and equipment remain in
good working order, and shall provide to Landlord copies of such reports,
evaluations and certifications as requested by Landlord.
Section 6.5    Landlord’s Entry.
The Tenant shall permit the Landlord and its agents, after reasonable notice
(except in the case of emergencies) and with accompaniment by a representative
of Tenant to enter the Premises at all reasonable hours for the purpose of
inspecting or of making repairs as required or permitted to be made herein to
the same, and for the purpose of showing the Premises to prospective purchasers
and mortgagees at all reasonable times after reasonable prior notice to Tenant
and to prospective tenants during the last twelve (12) months of the Term
provided that in connection with such entry, Tenant may provide procedures
reasonably designed so as not to jeopardize Tenant’s trade secrets, proprietary
technology or critical business operations. Except in case of an emergency,
Landlord shall not enter Tenant’s so-called “clean rooms” without Tenant’s prior
consent and without accompaniment by a representative of Tenant.
Section 6.6    Floor Load.
The Tenant shall not place a load upon any floor in the Premises exceeding the
floor load per square foot of area which such floor was designed to carry and
which is allowed by law. Further, Tenant shall not move any safe, vault or other
heavy equipment in, about or out of the Premises except in such manner, in such
areas and at such time as the Landlord shall in each instance reasonably
authorize. The Tenant’s machines and mechanical equipment shall be placed and
maintained by the Tenant at the Tenant’s expense in settings sufficient to
absorb or prevent vibration or noise that may be transmitted to the Building
structure or to any other space in the Building.
Section 6.7    Personal Property Tax.
The Tenant shall pay promptly when due all taxes which may be imposed upon
personal property (including, without limitation, fixtures and equipment) in the
Premises to whomever
19



ACTIVE/85423828.2

--------------------------------------------------------------------------------




assessed. Tenant shall have the right to contest the validity or amount of any
such taxes by appropriate proceedings diligently conducted in good faith.
Section 6.8    Assignment and Subleases.
The Tenant shall not assign, mortgage, pledge, hypothecate or otherwise transfer
this Lease, or sublet (which term, without limitation, shall include granting of
concessions, licenses and the like) the whole or any part of the Premises
without, in each instance, having first received the consent of the Landlord
which consent shall not be unreasonably withheld or delayed. Except as
specifically permitted herein, any assignment or sublease made without such
consent shall be void. Notwithstanding anything to the contrary contained in
this Section, Tenant shall have the right to assign or otherwise transfer this
Lease or the Premises, or part of the Premises, without obtaining the prior
consent of Landlord, (a) to its parent corporation or to a wholly owned
subsidiary or to a corporation which is wholly owned by the same corporation
which wholly owns Tenant, provided that (i) the transferee shall, prior to the
effective date of the transfer, deliver to Landlord instruments evidencing such
transfer and its agreement to assume and be bound by all the terms, conditions
and covenants of this Lease to be performed by Tenant, all in form reasonably
acceptable to Landlord, and (ii) at the time of such transfer there shall not be
an uncured Event of Default under this Lease; or (b) to the purchaser of all or
substantially all of its assets, or to any entity into which the Tenant may be
merged or consolidated (along with all or substantially all of its assets) (the
“Acquiring Company”), provided that (i) the net assets of the Acquiring Company
at the time of the transfer or merger shall not be less than the net assets of
Tenant at the time of the signing of this Lease, (ii) the Acquiring Company
continues to operate the business conducted in the Premises consistent with the
Permitted Uses described in Exhibit A hereto, (iii) the Acquiring Company shall
assume in writing, in form acceptable to Landlord, all of Tenant’s obligations
under this Lease, (iv) Tenant shall provide to Landlord such additional
information regarding the Acquiring Company as Landlord shall reasonably
request, and (v) Tenant shall pay Landlord’s reasonable expenses actually
incurred in connection therewith. Unless Landlord shall have objected to such
assignment or transfer by Tenant within ten (10) business days following
Landlord’s receipt of the information or items described in (b)(i) and (iii)
above, Landlord shall be deemed to have waived its right to object thereto. The
transfers described in this paragraph are referred to hereinafter as “Permitted
Transfers.”
Whether or not the Landlord consents, or is required to consent, to any
assignment or subletting, and except for Permitted Transfers, the Tenant named
herein shall remain fully and primarily liable for the obligations of the tenant
hereunder, including, without limitation, the obligation to pay Annual Fixed
Rent and Additional Rent provided under this Lease. The Tenant shall give the
Landlord notice of any proposed sublease or assignment, whether or not the
Landlord’s consent is required hereunder, specifying the provisions of the
proposed subletting or assignment, including (i) the name and address of the
proposed subtenant or assignee, (ii) a copy of the proposed subtenant’s or
assignee’s most recent annual financial statement, (iii) all of the terms and
provisions upon which the proposed subletting or assignment is to be made and
such other information concerning the proposed subletting or assignment is to be
made and such other
20



ACTIVE/85423828.2

--------------------------------------------------------------------------------




information concerning the proposed subtenant or assignee as the Tenant has
obtained in connection with the proposed subletting or assignment. The Tenant
shall reimburse the Landlord promptly after receiving a written invoice thereof
for reasonable legal and other expenses actually incurred by the Landlord in
connection with any request by the Tenant for consent to any assignment or
subletting. If this Lease is assigned, and Tenant is in default beyond any grace
or cure period under the Lease, the Landlord may, upon prior written notice to
Tenant, at any time and from time to time, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of the prohibitions contained
in this Section 6.8 or the acceptance of the assignee, sublessee or occupant as
a tenant, or a release of the Tenant from the further performance by the Tenant
of covenants on the part of the Tenant herein contained. The Tenant shall pay to
the Landlord fifty percent (50%) of any amounts the Tenant actually receives
from any subtenant or assignee as rent, additional rent or other forms of
compensation or reimbursement for the sublease, assignment or occupancy of the
Premises, after deducting therefrom (i) the then due and payable proportionate
monthly share of Annual Fixed Rent, Additional Rent and all other monies due to
Landlord pursuant to this Lease (allocable in the case of a sublease to that
portion of the Premises being subleased), and (ii) all reasonable and customary
sublease expenses (including but not limited to bonafide brokerage fees, fit up
expenses, free rent periods, marketing costs and attorney’s fees) incurred by
Tenant. The preceding sentence shall not apply to any Permitted Transfers. The
consent by the Landlord to an assignment or subletting shall not be construed to
relieve the Tenant from obtaining the express consent in writing of the Landlord
to any further assignment or subletting.
ARTICLE VII.    

INDEMNITY AND INSURANCE
Section 7.1    Indemnity.
To the maximum extent this agreement may be made effective according to law, the
Tenant agrees to defend, indemnify and save harmless the Landlord from and
against all claims, loss, or damage of whatever nature arising from any breach
by Tenant of any obligation of Tenant under this Lease beyond applicable notice
and cure periods or from any act, omission or negligence of the Tenant, or the
Tenant’s contractors, licensees, invitees, agents, servants or employees, or
arising from any accident, injury or damage whatsoever caused to any person or
property, occurring after the date that possession of the Premises is first
delivered to the Tenant and until the end of the Term and thereafter, so long as
the Tenant is in occupancy of any part of the Premises, in or about the Premises
or arising from any accident, injury or damage occurring outside the Premises
but within the Building, on the Land, on the access roads and ways, in the
parking facilities provided pursuant to the Lease, within University Park or any
adjacent area maintained by Landlord or any individual or entity affiliated with
Landlord, where such accident,
21





ACTIVE/85423828.2

--------------------------------------------------------------------------------




injury or damage results from an act or omission on the part of the Tenant or
the Tenant’s agents or employees, licensees, invitees, servants or contractors,
provided that the foregoing indemnity shall not include any cost or damage
arising from any act, omission or negligence of the Landlord, or the Landlord’s
contractors, licensees, invitees, agents, servants or employees.
Landlord agrees to defend, indemnify and save harmless Tenant from legal action,
damages, loss, liability and any other expense in connection with loss of life,
bodily or personal injury or property damage, arising from or out of the
intentional or willful misconduct or gross negligence of Landlord, its agents,
employees, licensees, servants, invitees or contractors, which occur in or about
the Premises, outside the Premises but within the Building, on the Land, on the
access roads and ways, in the parking facilities provided pursuant to the Lease,
within University Park or any adjacent area maintained by Landlord, except to
the extent that such loss of life, bodily or personal injury or property damage
is due to the willful misconduct or act, omission or neglect of Tenant, its
agents, contractors, employees, licensees, invitees or servants.
The foregoing indemnities and hold harmless agreements shall include indemnity
against reasonable attorneys’ fees and all other costs, expenses and liabilities
incurred in connection with any such claim or proceeding brought thereon, and
the defense thereof.
Section 7.2    Liability Insurance.
The Tenant agrees to maintain in full force from the date upon which the Tenant
first enters the Premises for any reason, throughout the Term, and thereafter,
so long as the Tenant is in occupancy of any part of the Premises, a policy of
commercial general liability insurance under which the Landlord (and the
Building’s managing agent, any ground lessor and any holder of a first mortgage
on the Property of whom the Tenant is notified in writing by the Landlord,
collectively, the “Additional Named Insureds”) and the Tenant are named as
insureds, and under which the insurer provides a contractual liability
endorsement insuring against all cost, expense and liability arising out of or
based upon any and all claims, accidents, injuries and damages described in
Section 7.1, in the broadest form of such coverage from time to time available.
Each such policy shall be noncancel1able and nonamendable (to the extent that
any proposed amendment reduces the limits or the scope of the insurance required
in this Lease) with respect to the Landlord and such ground lessor and first
mortgagee without thirty (30) days’ prior notice to the Landlord and the
Additional Named Insureds and a certificate of insurance shall be delivered to
the Landlord. The minimum limits of liability of such insurance as of the
Commencement Date shall be Three Million Dollars ($3,000,000.00) per occurrence
and Three Million Dollars ($3,000,000.00) in the aggregate for combined bodily
injury (or death) and damage to property, and from time to time during the Term
such limits of liability shall be increased to reflect such higher limits as are
customarily required pursuant to new leases of space in the Boston/Cambridge
area with respect to similar properties and similar uses.
Section 7.3    Alterations; Improvements and Betterments; Personal Property at
Risk.
The Tenant agrees to maintain in full force at all times throughout the Term,
policy(s) of all risk property damage insurance, naming Landlord (and the
Additional Named Insureds) and
22



ACTIVE/85423828.2

--------------------------------------------------------------------------------




the Tenant as insureds as their interests may appear, covering all of Tenant’s
leasehold improvements and alterations to the extent of their full replacement
costs as updated from time to time during the Term.
The Tenant agrees that all of the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of the Tenant and of all persons
claiming by, through or under the Tenant which, during the continuance of this
Lease or any occupancy of the Premises by the Tenant or anyone claiming under
the Tenant which, during the continuance of this Lease or any occupancy of the
Premises by the Tenant or anyone claiming under the Tenant, may be on the
Premises or elsewhere in the Building or on the Land or parking facilities
provided hereby, shall be at the sole risk and hazard of the Tenant, and if the
whole or any part thereof shall be destroyed or damaged by fire, water or
otherwise, or by the leakage or bursting of water pipes, steam pipes, or other
pipes, by theft or from any other cause, no part of said loss or damage is to be
charged to or be borne by the Landlord, except that the Landlord shall in no
event be exonerated from any liability to the Tenant (subject to Section 7.5
hereof) for any injury, loss, damage or liability to the extent same is caused
by Landlord’s, or its agents’, employees’, servants’ or contractors’, negligence
or willful misconduct.
Section 7.4    Landlord’s Insurance.
The Landlord shall carry, or cause to be carried, such casualty and liability
insurance upon and with respect to operations at the Building as may from time
to time be deemed reasonably prudent by the Landlord or required by any
mortgagee holding a mortgage thereon or any ground lessor of the Land, and in
any event, insurance against loss by fire and the risks now covered by extended
coverage endorsement No. 4 in an amount at least equal to the full replacement
cost of the Building, exclusive of foundations, excavations and footings.
Section 7.5    Waiver of Subrogation.
Any insurance carried by either party, or caused to be carried by either party,
with respect to the Building, Land, Premises, parking facilities or any property
therein or occurrences thereon shall, without further request by either party,
include a clause or endorsement denying to the insurer rights of subrogation
against the other party to the extent rights have been waived by the insured
prior to occurrence of any claim, damage, injury or loss. Each party,
notwithstanding any provisions of this Lease to the contrary, hereby waives any
claims or rights of recovery against the other for injury or loss, including,
without limitation, injury or loss caused by negligence of such other party to
the extent covered by insurance actually carried or required to be carried
hereunder.
ARTICLE VIII.    

CASUALTY AND EMINENT DOMAIN
Section 8.1    Restoration Following Casualties.
If, during the Term, the Building or the Premises shall be damaged by fire or
casualty,
23



ACTIVE/85423828.2

--------------------------------------------------------------------------------




subject to the exceptions and limitations provided below, the Landlord shall
proceed promptly to exercise diligent efforts to restore, or cause to be
restored, the Building or the Premises, as the case may be, to substantially the
condition thereof just prior to time of such damage, but the Landlord shall not
be responsible for delay in such restoration which may result from External
Causes or due to any act, failure to act or neglect of Tenant or Tenant’s
servants, agents, employees or licensees. The Landlord shall have no obligation
to expend in the reconstruction of the Building more than the actual amount of
insurance proceeds made available to the Landlord by its insurer and not
retained by the Landlord’s mortgagee or ground lessor. Any restoration of the
Building or the Premises shall be altered to the extent necessary to comply with
then current laws and applicable codes.
Section 8.2    Landlord’s Termination Election.
If the Landlord reasonably determines that the amount of insurance proceeds
available to the Landlord is insufficient to cover the cost of restoring the
Building or if in the reasonable opinion of the Landlord the Building has been
so damaged that it is appropriate for the Landlord to raze or substantially
alter the Building, then the Landlord may terminate this Lease by giving notice
to the Tenant within ninety (90) days after the date of the casualty or such
later date as is required to allow the Landlord a reasonable time to make either
such determination, but in no event later than one hundred twenty (120) days
from the date of the casualty. Any such termination shall be effective on the
date designated in such notice from the Landlord, but in any event, not later
than ninety (90) days after such notice, and if no date is specified, effective
upon the delivery of such notice.
Section 8.3    Tenant’s Termination Election.
After any casualty which materially impairs the use of a material portion of the
Premises, unless the Landlord has earlier advised the Tenant of the Landlord’s
election to terminate this Lease pursuant to Section 8.2, or to restore the
Premises and maintain this Lease in effect pursuant to Section 8.1, the Tenant
shall have the right, after the expiration of the ninety (90)-day period
provided in Section 8.2 above, to give a written notice to the Landlord
requiring the Landlord within ten (10) days thereafter to exercise or waive any
right of the Landlord to terminate this Lease pursuant to Section 8.2 as a
result of such casualty and if the Landlord fails to give timely notice to the
Tenant waiving any right under Section 8.2 to terminate this Lease based on such
casualty, the Tenant shall be entitled, at any time until the Landlord has given
notice to the Tenant waiving such termination right, to give notice to the
Landlord terminating this Lease. Where the Landlord is obligated to restore the
Premises, unless such restoration is completed within nine (9) months from the
date of the casualty or taking, such period to be subject, however, to extension
where the delay in completion of such work is due to External Causes or due to
any act, failure to act or neglect of Tenant or Tenant’s servants, agents,
employees or licensees (but in no event beyond twelve (12) months from the date
of the casualty or taking), the Tenant shall have the right to terminate this
Lease at any time after the expiration of such 9 -month or 12 -month period, as
the case may be, until the restoration is substantially completed, such
termination to take effect as of the date of the Tenant’s notice.
24



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Section 8.4    Casualty at Expiration of Lease.
If the Premises shall be damaged by fire or casualty in such a manner that the
Premises cannot, in the ordinary course, reasonably be expected to be repaired
within one hundred twenty (120) days from the commencement of repair work and
such damage occurs within the last two (2) years of the Term (as the same may
have been extended prior to such fire or casualty), either party shall have the
right, by giving notice to the other not later than sixty (60) days after such
damage, to terminate this Lease, whereupon this Lease shall terminate as of the
date of such notice.
Section 8.5    Eminent Domain.
Except as hereinafter provided, if the Premises, or such portion thereof as to
render the balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for the Tenant’s purposes, shall be taken by
condemnation or right of eminent domain, the Landlord or the Tenant shall have
the right to terminate this Lease by notice to the other of its desire to do so,
provided that such notice is given not later than thirty (30) days after the
effective date of such taking. If so much of the Building shall be so taken that
the Landlord reasonably determines that it would be appropriate to raze or
substantially alter the Building, the Landlord shall have the right to terminate
this Lease by giving notice to the Tenant of the Landlord’s desire to do so not
later than thirty (30) days after the effective date of such taking.
Should any part of the Premises be so taken or condemned during the Term, and
should this Lease be not terminated in accordance with the foregoing provisions,
the Landlord agrees to use reasonable efforts to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable, subject,
however, to applicable laws and codes then in existence and to the availability
of sufficient proceeds from the eminent domain taking not retained by any
mortgagee or ground lessor.
Section 8.6    Rent After Casualty or Taking.
If the Premises shall be damaged by fire or other casualty, the Annual Fixed
Rent and Additional Rent shall be justly and equitably abated and reduced
according to the nature and extent of the loss of use thereof suffered by the
Tenant. In the event of a taking which reduces the area of the Premises, a just
proportion of the Annual Fixed Rent shall be abated for the period of such
taking.
Section 8.7    Taking Award.
The Landlord shall have and hereby reserves and accepts, and the Tenant hereby
grants and assigns to the Landlord, all rights to recover for damages to the
Building and the Land, and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of such taking, damage or
destruction, as aforesaid, and by way of confirming the foregoing, the Tenant
hereby grants and assigns to the Landlord, all rights to such damages or
compensation. Nothing contained herein shall be construed to prevent the Tenant
from
25



ACTIVE/85423828.2

--------------------------------------------------------------------------------




prosecuting in any condemnation proceedings a claim for relocation expenses,
improvements made by Tenant in the Premises, and Tenant’s trade fixtures and
equipment in the Premises, provided that such action shall not affect the amount
of compensation otherwise recoverable by the Landlord from the taking authority
pursuant to the preceding sentence.
ARTICLE IX.    

DEFAULT
Section 9.1    Tenant’s Default.
Each of the following shall constitute an Event of Default:
(a)    Failure on the part of the Tenant to pay the Annual Fixed Rent,
Additional Rent or other charges for which provision is made herein on or before
the date on which the same become due and payable, if such condition continues
for ten (10) days after written notice from the Landlord that the same are past
due; provided, however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if Landlord has given Tenant written
notice under this Section 9.1(a) on more than two (2) occasions during the
twelve (12) month interval preceding such failure to pay by Tenant.
(b)    Failure on the part of the Tenant to perform or observe any other term or
condition contained in this Lease if the Tenant shall not cure such failure
within thirty (30) days after notice from the Landlord to the Tenant thereof,
provided that in the case of breaches of obligations under this Lease which
cannot be cured within thirty (30) days through the exercise of due diligence,
so long as the Tenant commences such cure within thirty (30) days, and the
Tenant diligently pursues such cure, such breach shall not be deemed to create
an Event of Default.
(c)    The taking of the estate hereby created on execution or by other process
of law; or a judicial declaration that the Tenant is bankrupt or insolvent
according to law; or any assignment of the property of the Tenant for the
benefit of creditors; or the appointment of a receiver, guardian, conservator,
trustee in bankruptcy or other similar officer to take charge of all or any
substantial part of the Tenant’s property by a court of competent jurisdiction;
or the filing of an involuntary petition against the Tenant under any provisions
of the bankruptcy act now or hereafter enacted if the same is not dismissed
within ninety (90) days; the filing by the Tenant of any voluntary petition for
relief under provisions of any bankruptcy law now or hereafter enacted.
If an Event of Default shall occur, then, in any such case, whether or not the
Term shall have begun, the Landlord lawfully may, immediately or at any time
thereafter, give notice to the Tenant specifying the Event of Default and this
Lease shall come to an end on the date specified therein as fully and completely
as if such date were the date herein originally fixed for the expiration of the
Lease Term, and the Tenant will then quit and surrender the Premises to the
Landlord, but the Tenant shall remain liable as hereinafter provided.
26



ACTIVE/85423828.2

--------------------------------------------------------------------------------




Section 9.2    Damages.
In the event that this Lease is terminated pursuant to Section 9.1 above, Tenant
covenants to pay punctually to Landlord all the sums (“Periodic Payments”) and
perform all the obligations which Tenant covenants in this Lease to pay and to
perform in the same manner and to the same extent and at the same time as if
this Lease had not been terminated. In calculating the amounts to be paid by
Tenant under the foregoing covenant, Tenant shall be credited with the net
proceeds of any rent obtained by reletting the Premises, after deducting all of
Landlord’s reasonable expenses in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, fees for
legal services and expenses for preparing the Premises for reletting. The
Landlord may (i) relet the Premises, or any part or parts thereof, for a term or
terms which may, at the Landlord’s option, exceed or be equal to or less than
the period which would otherwise have constituted the balance of the Term, and
may grant such concessions and free rent as the Landlord in its reasonable
commercial judgment considers advisable or necessary to relet the same, and (ii)
make such alterations, repairs and improvements in the Premises as the Landlord
in its reasonable commercial judgment considers advisable or necessary to relet
the same. The Landlord agrees to use diligent, good faith efforts to relet the
Premises, but the Landlord may, at its option, seek to rent other properties of
the Landlord prior to reletting the Premises. Subject to the obligations of
Landlord in the preceding sentence, no action of the Landlord or failure to
relet in accordance with the foregoing shall operate to release or reduce the
Tenant’s liability hereunder.
At any time following the termination of this Lease, Landlord may elect to
receive, in lieu of receiving further Periodic Payments, an amount (the “Lump
Sum Payment”) equal to the excess, if any, of the discounted present value of
the total rent reserved for the remainder of the Term after such election over
the then discounted present fair rental value of the Premises for the remainder
of the Term after such election. In calculating the rent reserved, there shall
be included, in addition to the Annual Fixed Rent and all Additional Rent
(assuming that Real Estate Taxes and Operating Expenses for the Property will
increase annually by a reasonable amount), the value of all other considerations
agreed to be paid or performed by Tenant over the remainder of the Term.
Section 9.3    Cumulative Rights.
The specific remedies to which the Landlord may resort under the terms of this
Lease are cumulative and are not intended to be exclusive of any other remedies
or means of redress to which it may be lawfully entitled in case of any breach
or threatened breach by the Tenant of any provisions of this Lease. In addition
to the other remedies provided in this Lease, the Landlord shall be entitled to
the restraint by injunction of the violation or attempted or threatened
violation of any of the covenants, conditions or provisions of this Lease or to
a decree compelling specific performance of any such covenants, conditions or
provisions. Nothing contained in this Lease shall limit or prejudice the right
of the Landlord to prove for and obtain in proceedings for bankruptcy,
insolvency or like proceedings by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and
27



ACTIVE/85423828.2

--------------------------------------------------------------------------------




governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater, equal to, or less than the amount of the loss or damages
referred to above.
Section 9.4    Landlord’s Self-help.
If the Tenant shall at any time default in the performance of any obligation
under this Lease, the Landlord shall have the right, but not the obligation,
after expiration of any applicable notice and grace period, upon reasonable, but
in no event more than ten (10) days’ notice to the Tenant (except in case of
emergency in which case no notice need be given), to perform such obligation.
The Landlord may exercise its rights under this Section without waiving any
other of its rights or releasing the Tenant from any of its obligations under
this Lease.
Section 9.5    Enforcement Expenses.
Each party hereto shall promptly reimburse the other for all costs and expenses,
including without limitation reasonable legal fees, incurred by such party in
exercising and enforcing its rights under this Lease following the other party’s
failure to comply with its obligations hereunder, whether or not such failure
constitutes an Event of Default pursuant to Sections 9.1 or 9.7 hereof. If
either party hereto be made or becomes a party to any litigation commenced by or
against the other party by or against a third party, or incurs costs or expenses
related to such litigation, involving any part of the Property and the
enforcement of any of the rights. Obligations or remedies of such party, then
the party becoming involved in any such litigation because of a claim against
such other party hereto shall receive from such other party hereto all costs and
reasonable attorneys’ fees incurred by such party in such litigation.
Section 9.6    Late Charges and Interest on Overdue Payments.
In the event that any payment of Annual Fixed Rent or Additional Rent shall
remain unpaid for a period of ten (10) days after the same are due, there shall
become due to the Landlord from the Tenant, as Additional Rent and as
compensation for the Landlord’s extra administrative costs in investigating the
circumstances of late rent, a late charge of two percent (2%) of the amount
overdue. In addition, any Annual Fixed Rent and Additional Rent not paid when
due shall bear interest from the date due to the Landlord until paid at the
variable rate (the “Default Interest Rate”) equal to the higher of (i) the rate
at which interest accrues on amounts not paid when due under the terms of the
Landlord’s financing for the Building, as from time to time in effect, and (ii)
one hundred and twenty-five percent (125%) of the Prime Rate (as defined in
Section 3.3(b) hereof).
Section 9.7    Landlord’s Right to Notice and Cure.
The Landlord shall in no event be in default in the performance of any of the
Landlord’s obligations hereunder unless and until the Landlord shall have failed
to perform such obligations within thirty (30) days, or such additional time as
is reasonably required to correct any such default, after notice by the Tenant
to the Landlord expressly specifying wherein the Landlord has failed to perform
any such obligation.
28



ACTIVE/85423828.2

--------------------------------------------------------------------------------




ARTICLE X.    

MORTGAGEES’ AND GROUND LESSORS’ RIGHTS
Section 10.1    Subordination and Attornment.
This Lease shall, at the election of the holder of any mortgage or ground lease
on the Property, be subject and subordinate to any and all mortgages or ground
leases on the Property, so that the lien of any such mortgage or ground lease
shall be superior to all rights hereby or hereafter vested in the Tenant,
provided that such mortgagee or ground lessor shall have entered into a
non-disturbance and attornment agreement with Tenant, the form of which shall be
furnished by the mortgagee or ground lessor, as the case may be, with such
reasonable modifications as Tenant shall request within a reasonable time
period. Tenant hereby agrees that Tenant will recognize as its landlord under
this Lease and shall attorn to any person succeeding to the interest of Landlord
in respect of the land and the buildings on or in which the Premises is
contained, upon any foreclosure of any mortgage upon such land or buildings or
upon the execution of any deed in lieu of such foreclosure in respect of such
mortgage. If requested, Tenant shall execute and deliver an instrument or
instruments confirming its attornment as provided herein; provided, however,
that no successor-in-interest shall be bound by any payment of rent for more
than one (1) month in advance, or any amendment or modification of this lease
made without the express written consent of the mortgagee under such mortgage.
Any action for the foreclosure of an existing mortgage on the Property shall not
terminate this Lease or cause this Lease to be terminable by Tenant by reason of
the termination of any such ground lease unless Tenant is specifically named and
joined in any such action and unless a judgment is obtained therein against
Tenant resulting in a termination of this Lease.
Section 10.2    Prepayment of Rent not to Bind Mortgagee.
No Annual Fixed Rent, Additional Rent, or any other charge payable to the
Landlord shall be paid more than thirty (30) days prior to the due date thereof
under the terms of this Lease and payments made in violation of this provision
shall (except to the extent that such payments are actually received by a
mortgagee or ground lessor) be a nullity as against such mortgagee or ground
lessor and the Tenant shall be liable for the amount of such payments to such
mortgagee or ground lessor.
Section 10.3    Tenant’s Duty to Notify Mortgagee; Mortgagee’s Ability to Cure.
No act or failure to act on the part of the Landlord which would entitle the
Tenant under the terms of this Lease, or by law, to be relieved of the Tenant’s
obligations to pay Annual Fixed Rent or Additional Rent hereunder or to
terminate this Lease, shall result in a release or termination of such
obligations of the Tenant or a termination of this Lease unless (i) the Tenant
shall have first given written notice of the Landlord’s act or failure to act to
the Landlord’s mortgagees and ground lessors of record, if any, of whose
identity and address the Tenant shall have been given notice, specifying the act
or failure to act on the part of the Landlord which would give basis to the
Tenant’s rights; and (ii) such mortgagees and ground lessors, after receipt
29



ACTIVE/85423828.2

--------------------------------------------------------------------------------




of such notice, have failed or refused to correct or cure the condition
complained of within a reasonable time thereafter, which shall include a
reasonable time for such mortgagee and ground lessor, (but in no event more than
thirty (30) days after receipt of such notice) to obtain possession of the
Property if possession is necessary for the mortgagee or ground lessor to
correct or cure the condition and if the mortgagee or ground lessor notifies the
Tenant of its intention to take possession of the Property and correct or cure
such condition.
Section 10.4    Estoppel Certificates.
The Tenant shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Landlord, which such request shall include a copy of such
estoppel certificate, execute, acknowledge and deliver to the Landlord a
statement in writing certifying to the Landlord or an independent third party,
with a true and correct copy of this Lease attached thereto, to the extent such
statements continue to be true and accurate, (i) that this Lease is unmodified
and in full force and effect (or, if there have been any modifications, that the
same is in full force and effect as modified and stating the modifications);
(ii) that the Tenant has no knowledge of any defenses, offsets or counterclaims
against its obligations to pay the Annual Fixed Rent and Additional Rent and to
perform its other covenants under this Lease (or if there are any defenses,
offsets, or counterclaims, setting them forth in reasonable detail); (iii) that
there are no known uncured defaults of the Landlord or the Tenant under this
Lease (or if there are known defaults, setting them forth in reasonable detail);
(iv) the dates to which the Annual Fixed Rent, Additional Rent and other charges
have been paid; (v) that the Tenant has accepted, is satisfied with, and is in
full possession of the Premises, including all improvements, additions, and
alterations thereto required to be made by Landlord under the Lease; (vi) that
the Landlord has satisfactorily complied with all of the requirements and
conditions precedent to the commencement of the Term of the Lease as specified
in the Lease; (vii) the Term, the Commencement Date, and any other relevant
dates, and that the Tenant has been in occupancy since the Commencement Date and
paying rent since the specified dates; (viii) that no monetary or other
considerations, including, but not limited to, rental concessions for Landlord,
special tenant improvements or Landlord’s assumption of prior lease obligations
of Tenant have been granted to Tenant by Landlord for entering into Lease,
except as specified; (ix) that Tenant has no notice of a prior assignment,
hypothecation, or pledge of rents or of the Lease; (x) that the Lease (as same
may be amended) represents the entire agreement between Landlord and Tenant; and
(xi) such other matters with respect to the Tenant and this Lease as the
Landlord may reasonably request in writing. On the Commencement Date, the Tenant
shall, at the request of the Landlord, promptly execute, acknowledge and deliver
to the Landlord a statement in writing that the Commencement Date has occurred,
that the Annual Fixed Rent has begun to accrue and that the Tenant has taken
occupancy of the Premises. Any statement delivered pursuant to this Section may
be relied upon by any prospective purchaser, mortgagee or ground lessor of the
Premises and shall be binding on the Tenant, but any such statement shall not
amend this Lease and shall not be binding on the Tenant against Landlord.
Landlord shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Tenant, execute, acknowledge and deliver to the Tenant a
statement in writing certifying to the Tenant or an independent third party,
30



ACTIVE/85423828.2

--------------------------------------------------------------------------------




with a true and correct copy of this Lease attached thereto, to the extent such
statements continue to be true and accurate (i) that this Lease is unmodified
and in full force and effect (or, if there have been any modifications, that the
same is in full force and effect as modified and stating the modifications);
(ii) that the Landlord has no knowledge of any defenses, offsets or
counterclaims against its obligations to perform its covenants under this Lease
(or if there are any defenses, offsets, or counterclaims, setting them forth in
reasonable detail); (iii) that there are no known uncured defaults of the Tenant
or the Landlord under this Lease (or if there are known defaults, setting them
forth in reasonable detail); (iv) the dates to which the Annual Fixed Rent,
Additional Rent and other charges have been paid, (v) that the Tenant is in full
possession of the Premises, including all improvements, additions and
alterations thereto required to be made by Landlord under the Lease; (vi) that
the Tenant has satisfactorily complied with all of the requirements and
conditions precedent to the commencement of the Term of the Lease as specified
in the Lease; (vii) that the Tenant has been in occupancy since the Commencement
Date and paying rent since the specified dates; (viii) that no monetary or other
considerations, including, but not limited to, rental concessions for Landlord,
special tenant improvements or Landlord’s assumption of prior lease obligations
of Tenant have been granted to Tenant by Landlord for entering into the Lease,
except as specified: (ix) that Landlord has no notice of a prior assignment,
hypothecation, or pledge of rents or of the Lease; (x) that the Lease represents
the entire agreement between Landlord and Tenant; and (xi) such other matters
with respect to the Tenant and this Lease as the Tenant may reasonably request.
Any statement delivered pursuant to this Section may be relied upon by any
prospective lender of Tenant and shall be binding on the Landlord.
     ARTICLE XI.    

MISCELLANEOUS
Section 11.1    Notice of Lease.
The Tenant agrees not to record this Lease, but upon request of either party,
both parties shall execute and deliver a Notice of Lease in form appropriate for
recording or registration acknowledging the Commencement Date, and if this Lease
is terminated before the Term expires, an instrument in such form acknowledging
the date of termination.
Section 11.2    Notices.
Whenever any notice, approval, consent, request, election, offer or acceptance
is given or made pursuant to this Lease, it shall be in writing. Communications
and payments shall be addressed, if to the Landlord, at the Landlord’s Address
for Notices as set forth in Exhibit A or at such other address as may have been
specified by prior notice to the Tenant; and if to the Tenant, at the Tenant’s
Address for Notices as set forth in Exhibit A or at such other address as may
have been specified by prior notice to the Landlord. Any communication so
addressed shall be deemed duly given on the earlier of (i) the date received if
hand-delivered by either party or mailed by a reputable same-day delivery
service, (ii) the day following the day of mailing if mailed by a reputable
overnight delivery service, or (iii) on the third business day following the day
of mailing if mailed by registered or certified mail, return receipt requested.
If the Landlord
31



ACTIVE/85423828.2

--------------------------------------------------------------------------------




by notice to the Tenant at any time designates some other person to receive
payments or notices, all payments or notices thereafter by the Tenant shall be
paid or given to the agent designated until notice to the contrary is received
by the Tenant from the Landlord.
Section 11.3    Successors and Limitation on Liability on the Landlord.
The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the original Landlord named herein and each
successor Landlord shall be liable only for obligations accruing during the
period of its ownership. The obligations of the Landlord shall be binding upon
the assets of the Landlord consisting of an equity ownership of the Property
(and including any proceeds realized from the sale of such Property) but not
upon other assets of the Landlord and neither the Tenant, nor anyone claiming
by, under or through the Tenant, shall be entitled to obtain any judgment
creating personal liability on the part of the Landlord or enforcing any
obligations of the Landlord against any assets of the Landlord other than an
equity interest in the Property.
Section 11.4    Waivers by the Landlord or Tenant.
The failure of the Landlord or the Tenant to seek redress for violation of, or
to insist upon strict performance of, any covenant or condition of this Lease,
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The receipt by the Landlord of Annual Fixed
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. No provision of this Lease
shall be deemed to have been waived by the Landlord or the Tenant, unless such
waiver be in writing signed by the waiving party. No consent or waiver, express
or implied, by the Landlord or the Tenant to or of any breach of any agreement
or duty shall be construed as a waiver or consent to or of any other breach of
the same or any other agreement or duty.
Section 11.5    Acceptance of Partial Payments of Rent.
No acceptance by the Landlord of a lesser sum than the Annual Fixed Rent and
Additional Rent then due shall be deemed to be other than a partial installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and the Landlord may accept such check or payment without
prejudice to the Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided. The delivery of keys to any
employee of the Landlord or to the Landlord’s agent or any employee thereof
shall not operate as a termination of this Lease or a surrender of the Premises.
Section 11.6    Interpretation and Partial Invalidity.
If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall
32



ACTIVE/85423828.2

--------------------------------------------------------------------------------




not be affected thereby, and each term of this Lease shall be valid and
enforceable to the fullest extent permitted by law. The titles of the Articles
are for convenience only and not to be considered in construing this Lease. This
Lease contains all of the agreements of the parties with respect to the subject
matter thereof and supersedes all prior dealings between them with respect to
such subject matter.
Section 11.7    Quiet Enjoyment.
So long as the Tenant pays Annual Fixed Rent and Additional Rent, performs all
other Tenant covenants of this Lease and observes all conditions hereof, the
Tenant shall peaceably and quietly have, hold and enjoy the Premises free of any
claims by, through or under the Landlord.
Section 11.8    Brokerage.
Each party represents and warrants to the other that it has had no dealings with
any broker or agent in connection with this Lease other than Meredith & Grew and
DTZ FHO Partners and shall indemnify and hold harmless the other from claims for
any brokerage commission by any other broker or agent claiming same by, through
or under the indemnifying party.
Section 11.9    Surrender of Premises and Holding Over.
The Tenant shall surrender possession of the Premises on the last day of the
Term and the Tenant waives the right to any notice of termination or notice to
quit. The Tenant covenants that upon the expiration or sooner termination of
this Lease, it shall, without notice, deliver up and surrender possession of the
Premises in the same condition in which the Tenant has agreed to keep the same
during the continuance of this Lease and in accordance with the terms hereof,
reasonable wear and tear and damage by fire or other casualty or eminent domain
taking and damage by the negligence or willful misconduct of Landlord or its
agents, contractors or employees excepted, first removing therefrom all goods
and effects of the Tenant and any leasehold improvements Landlord specified for
removal pursuant to Section 4.2, and repairing all damage caused by such
removal. Upon the expiration of this Lease or if the Premises should be
abandoned by the Tenant, or this Lease should terminate for any cause, and at
the time of such expiration, vacation, abandonment or termination, the Tenant or
Tenant’s agents, subtenants or any other person should leave any property of any
kind or character on or in the Premises, the fact of such leaving of property on
or in the Premises shall be conclusive evidence of intent by the Tenant, and
individuals and entities deriving their rights through the Tenant, to abandon
such property so left in or upon the Premises, and such leaving shall constitute
abandonment of the property. Landlord shall have the right and authority without
notice to the Tenant or anyone else, to remove and destroy, or to sell or
authorize disposal of such property, or any part thereof, without being in any
way liable to the Tenant therefor and the proceeds thereof shall belong to the
Landlord as compensation for the removal and disposition of such property.
If the Tenant fails to surrender possession of the Premises upon the expiration
or sooner termination of this Lease, the Tenant shall pay to Landlord, as rent
for any period after the
33



ACTIVE/85423828.2

--------------------------------------------------------------------------------




expiration or sooner termination of this Lease an amount equal to one hundred
fifty percent (150%) of the Annual Fixed Rent and the Additional Rent required
to be paid under this Lease as applied to any period in which the Tenant shall
remain in possession. Acceptance by the Landlord of such payments shall not
constitute a consent to a holdover hereunder or result in a renewal or extension
of the Tenant’s rights of occupancy. Such payments shall be in addition to and
shall not affect or limit the Landlord’s right of re-entry, Landlord’s right to
collect such damages as may be available at law, or any other rights of the
Landlord under this Lease or as provided by law.
Section 11.10    Ground Lease.
This Lease is in all respects subject to the ground lease (the “Ground Lease”)
between the Landlord’s predecessor in interest as lessee and the Massachusetts
Institute of Technology (“MIT”) as lessor dated April 20, 1986, as amended by
that certain First Amendment to Construction and Lease Agreement dated as of
December 15, 1997, and that certain Second Amendment to Construction and Lease
Agreement dated as of June 12, 2000. If the Ground Lease shall terminate during
the Term for any reason whatsoever, except as may otherwise be agreed in the
Non-Disturbance Agreement, this Lease shall be terminable by Landlord in its
sole discretion with the same force and effect as if such termination date had
been named herein as the date of expiration hereof.
Section 11.11    Security Deposit.
INTENTIONALLY OMITTED
Section 11.12    Financial Reporting.
Tenant shall from time to time (but at least annually) on the anniversary of the
Lease provide Landlord with financial statements of Tenant, together with
related statements of Tenant’s operations for Tenant’s most recent fiscal year
then ended, certified by an independent certified public accounting firm.
Section 11.13    Cambridge Employment Plan.
The Tenant agrees to sign an agreement with the Employment and Training Agency
designated by the City Manager of the City of Cambridge as provided in
subsections (a) - (g) of Section 24-4 of Ordinance Number 1005 of the City of
Cambridge, adopted April 23, 1984.
Section 11.14    Parking and Transportation Demand Management.
Tenant covenants and agrees to work cooperatively with Landlord to develop a
parking and transportation demand management (“PTDM”) program that comprises
part of a comprehensive PTDM for University Park. In connection therewith, the
use of single occupant vehicle commuting will be discouraged and the use of
alternative modes of transportation and/or alternative work hours will be
promoted. Without limitation of the foregoing, Tenant agrees that its PTDM
program (and Tenant will require in any sublease or occupancy agreement
permitting
34



ACTIVE/85423828.2

--------------------------------------------------------------------------------




occupancy in the Premises that such occupant’s PTDM program) will include
offering a subsidized MBTA transit pass, either constituting a full subsidy or a
subsidy in an amount equal to the maximum deductible amount therefore allowed
under the federal tax code, to any employee working in the Premises requesting
one. Tenant agrees to comply with the traffic mitigation measures required by
the City of Cambridge, and Tenant shall otherwise comply with all legal
requirements of the City of Cambridge pertaining thereto.














































































35



ACTIVE/85423828.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Lease has been executed and delivered as of the date
first above written as a sealed instrument.
LANDLORD:
FC 64 SIDNEY, INC., 
a Massachusetts corporation
 
By: /s/ Michael Farley   
        Michael Farley
        Vice President
TENANT:
GENZYME CORPORATION, 
a Massachusetts corporation
 
By: /s/ Henri Termeer   
 
Title: CEO   








Signature Page to Lease
ACTIVE/85423828.2

--------------------------------------------------------------------------------




EXHIBIT A
Basic Lease Terms
Annual Fixed Rent
for the Term:
Year 1 - $35.00 per rentable square foot, NNN
Year 2 - $36.00 per rentable square foot, NNN
Year 3 - $37.00 per rentable square foot, NNN
Security Deposit:
Intentionally Omitted
Initial Term:
Approximately three (3) years, commencing on the Commencement Date (as set forth
in Section 2.5), and expiring on February 8, 2011.
Landlord’s Original Address:
FC 64 Sidney Street, Inc.
Terminal Tower
50 Public Square, Suite 1360
Cleveland, Ohio 44113-2267
Attention: General Counsel
Landlord’s Address for Notices:
Landlord’s Original Address with copies in like manner to:
Forest City Commercial Management, Inc.
38 Sidney Street
Cambridge, Massachusetts 02139-4234
Attention: Michael Farley
Tenant’s Address for Notices:
Genzyme Corporation
Metro West Summit
11 Pleasant Street Connector
Framingham, MA 01701
Attn: Henry Fitzgerald

With copies in like manner to:

Genzyme Corporation
500 Kendall Street
Cambridge, MA 02142
Attn: Bob Hesslein, Esq.

and

Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue At Prudential Center
Boston, MA 02199-7613
Attn: Thomas G. Schnorr, Esq.
Premises:
7,357 total rentable square feet (rsf) comprising that portion of the 3rd floor
of the Building depicted on Exhibit B-2 to the Lease.


Exhibit A - 1
ACTIVE/85423828.2

--------------------------------------------------------------------------------




Parking Privileges:
During the Term, Landlord shall provide, and Tenant shall pay for, eleven (11)
parking passes. During the Term the Tenant shall pay the market rate from time
to time in effect for parking passes provided by Landlord as aforesaid. Market
rate shall be reasonably determined by Landlord based on comparable parking
spaces and usage rights available in the Kendall Square/Cambridge Center area.
Tenant shall have the right to lease additional parking passes, as available, on
a month to month basis.

Visitor parking will also be available within the parking garage at standard
hourly rates. Should Tenant expand the Premises in the future, the Parking
Privileges shall be increased on the basis of one and one-half parking passes
per each one thousand square feet of space leased.
Permitted Uses:
Research and development and general office use.








Exhibit A - 2
ACTIVE/85423828.2

--------------------------------------------------------------------------------




EXHIBIT B
Legal Description





Exhibit B - 1
ACTIVE/85423828.2

--------------------------------------------------------------------------------




EXHIBIT B-1
Map of University Park





Exhibit B-1 - 1



--------------------------------------------------------------------------------




EXHIBIT B-2
Depiction of Premises





Exhibit B-2 - 1



--------------------------------------------------------------------------------




EXHIBIT C
Work Letter
1.    Landlord shall provide to Tenant an allowance (the “Leasehold Improvements
Allowance”) equal to One Hundred Forty Seven Thousand One Hundred Forty and
00/100 Dollars ($147,140.00), for application to the costs and expenses, more
particularly set forth below, incurred by or on behalf of Tenant. If Tenant
incurs costs in excess of the Leasehold Improvements Allowance, then all such
costs shall be born solely by Tenant. Any unused Leasehold Improvements
Allowance may be applied as rent credit(s) at the beginning of the Term.
2.    The application of the Leasehold Improvement Allowance by Landlord shall
be limited to payment of the following costs and expenses incurred by or on
behalf of Tenant in connection with leasehold improvements to the Premises: the
actual documented and verified cost pursuant to Tenant’s design and construction
contracts, including without limitation the associated contractor’s overhead and
profit and general conditions, incurred in the construction of the leasehold
improvements to the Premises, except for the making of improvements,
installation of items which are moveable rather than permanent improvements,(but
excluding cabling), examples of which may include furniture, telephone
communications and security equipment, and bench-top laboratory equipment items
such as microscopes. Notwithstanding the foregoing, Tenant may use up to Two
Thousand Five Hundred Dollars ($2,500.00) of the Leasehold Improvement Allowance
for the cost of free-standing furniture for the Premises.
3.    During the construction of any leasehold improvements with respect to
which Tenant desires to have the Leasehold Improvements Allowance applied, and
in accordance with the commercially reasonable terms and conditions typically
imposed upon a landlord pursuant to a construction loan agreement, such as,
without limitation, retainage, lien waiver, and other requisition conditions,
Tenant shall, on a monthly basis (as the Tenant’s contractor submits to Tenant
its application for payment), deliver to Landlord a requisition for payment
showing the costs of the leasehold improvements in question and the amount of
the current payment requested from Landlord for disbursement from the Leasehold
Improvements Allowance within thirty (30) days after receipt of Tenant’s
requisition. Payments made on account of Tenant’s requisitions shall be made
from the Leasehold Improvement Allowance. Following the completion of any such
leasehold improvements, Tenant shall deliver to the Landlord, within ninety (90)
days of completion, a statement showing the final costs of such leasehold
improvements, the amounts paid to date, or on behalf of the Tenant, and any
amounts available for release of retainage.





Exhibit C - 1



--------------------------------------------------------------------------------




EXHIBIT D
Standard Services
Landlord shall provide, or cause to be provided, the following standard services
throughout the Term, which services may be modified from time to time by
Landlord:
A.    Regular maintenance of interior plants and exterior landscaping of the
Building and all University Park common areas.
B.    Regular maintenance, sweeping and snow removal of exterior areas around
the Building, parking areas and throughout University Park.
C.    Complete interior and exterior cleaning of all windows two times per year.
D.    Daily, weekday maintenance of hallways, passenger elevators, common area
bathrooms, lobby areas and vestibules.
E.    Periodic cleaning of stairwells, freight elevators, and back of house
areas.
F.    Daily, weekday rubbish removal of all common area trash receptacles.
G.    Daily, weekday cleaning of tenant space in a manner comparable to similar
first-class office space in the Cambridge area.
H.    Maintenance and repair of all base Building mechanical, electrical,
plumbing and life safety systems and all other building systems serving the
common areas.
I.    Operation and maintenance of Building surveillance and alarm systems,
links to the University Park command center, and security officer services in
the Building and throughout University Park as appropriate in Landlord’s
reasonable determination.
J.    Conditioned air for HVAC purposes shall be provided to the Premises from
central mechanical equipment and shall be available 24 hours per day, 7 days per
week; provided, however, Landlord reserves the right, pursuant to Section 3.5 of
this Lease, to charge for conditioned air provided after normal business hours
(8am - 6pm) if Landlord reasonably determines that demand for such conditioned
air is not consistently needed throughout the Building during such non-business
hours. Any charges for conditioned air shall include Landlord’s reasonable
estimate of the cost of energy, additional equipment maintenance and wear and
tear associated with such after hours use, but shall not include a surcharge or
profit to Landlord.
K.    All utilities for all interior common areas and exterior building
lighting.
L.    Regular maintenance of banners, building directories and other building
standard directional signage and amenities.
M.    Reasonably adequate water and sewer service to the Premises.

Exhibit D - 1



--------------------------------------------------------------------------------




EXHIBIT E
Rules and Regulations
DEFINITIONS
Wherever in these Rules and Regulations the word “Tenant” is used, it shall be
taken to apply to and include the Tenant and its agents, employees, invitees,
licensees, contractors, any subtenants and is to be deemed of such number and
gender as the circumstances require. The word “Premises” is to be taken to
include the space covered by the Lease. The word “Landlord” shall be taken to
include the employees and agents of Landlord. Other capitalized terms used but
not defined herein shall have the meanings set forth in the Lease. Any consents
or approvals required of Landlord herein shall not be unreasonably withheld or
delayed.
GENERAL USE OF BUILDING
A.    Space for admitting natural light into any public area or tenanted space
of the Building shall not be covered or obstructed by Tenant except in a manner
reasonably approved by Landlord.
B.    Toilets, showers and other like apparatus shall be used only for the
purpose for which they were constructed.
C.    Intentionally Omitted.
D.    No sign, advertisement, notice or the like, shall be used in the Building
by Tenant (other than at its office or as permitted in the Lease). If Tenant
violates the foregoing, Landlord may remove the violation without liability and
may charge all costs and expenses incurred in so doing to Tenant.
E.    Tenant shall not throw or permit to be thrown anything out of windows or
doors or down passages or elsewhere in the Building, or bring or keep any pets
therein, or commit or make any indecent or improper acts or noises. In addition,
Tenant shall not do or permit anything which will obstruct, injure, annoy or
interfere with other tenants or those having business with them, or affect any
insurance rate on the Building or violate any provision of any insurance policy
on the Building.
F.    Unless expressly permitted by the Landlord in writing:
(1)    No additional locks or similar devices shall be attached to any door or
window and no keys other than those provided by the Landlord shall be made for
any door. If more than two keys for one lock are desired by the Tenant, the
Landlord may provide the same upon payment by the Tenant. Upon termination of
this lease or of the Tenant’s possession, the Lessee shall surrender all keys to
the Premises and shall explain to the Landlord all combination locks on safes,
cabinets and vaults.

Exhibit E - 1



--------------------------------------------------------------------------------




(2)    In order to insure proper use and care of the Premises Tenant shall not
install any shades, blinds, or awnings or any interior window treatment without
consent of Landlord. Blinds must be building standard.
(3)    All doors to the Premises are to be kept closed at all times except when
in actual use for entrance to or exit from such Premises. The Tenant shall be
responsible for the locking of doors and the closing of any transoms and windows
in and to the Premises. Any damage or loss resulting from violation of this rule
shall be paid for by the Tenant.
(4)    The Tenant shall not install or operate any steam or internal combustion
engine, boiler, machinery in or about the Premises, or carry on any mechanical
business therein. All equipment of any electrical or mechanical nature shall be
placed in settings which absorb and prevent any vibration, noise or annoyance.
G.    Landlord shall designate the time when and the method whereby freight,
small office equipment, furniture, safes and other like articles may be brought
into, moved or removed from the Building or Premises, and to designate the
location for temporary disposition of such items.
H.    In order to insure proper use and care of the Premises Tenant shall not
allow anyone other than Landlord’s employees or contractors to clean the
Premises without Landlord’s permission.
I.    The Premises shall not be defaced in any way. No changes in the HVAC,
electrical fixtures or other appurtenances of said Premises shall be made
without the prior approval of Landlord and in accordance with Landlord’s
construction rules and regulations.
J.    For the general welfare of all tenants and the security of the Building,
Landlord may require all persons entering and/or leaving the Building on
weekends and holidays and between the hours of 6:00 p.m. and 8:00 a.m. to
register with the Building attendant or custodian by signing his name and
writing his destination in the Building, and the time of entry and actual or
anticipated departure, or other procedures deemed necessary by Lessor. Landlord
may deny entry during such hours to any person who fails to provide satisfactory
identification.
K.    No animals, birds, pets, and no bicycles or vehicles of any kind shall be
brought into or kept in or about said Premises or the lobby or halls of the
Building. Tenant shall not cause or permit any unusual or objectionable odors,
noises or vibrations to be produced upon or emanate from said Premises.
L.    Unless specifically authorized by Landlord, employees or agents of
Landlord shall not perform for nor be asked by Tenant to perform work other than
their regularly assigned duties.
M.    Landlord shall have the right to prohibit any advertising by Tenant which,
in Landlord’s reasonable opinion tends to impair the reputation of the Building
or its desirability as






--------------------------------------------------------------------------------




an office building and, upon written notice from Landlord, Tenant shall promptly
discontinue such advertising.
N.    Canvassing, soliciting and peddling in the Building is prohibited and
Tenant shall cooperate to prevent the same from occurring.
O.    All parking, Building operation, or construction rules and regulations
which may be established from time to time by Landlord on a uniform basis shall
be obeyed.
P    Tenant shall not place a load on any floor of said Premises exceeding the
floor load limits for the Building. Landlord reserves the right to prescribe the
weight and position of all safes and heavy equipment.
Q.    Tenant shall not install or use any air conditioning or heating device or
system other than those approved by Landlord.
R.    Landlord shall have the right to make such other and further reasonable
rules and regulations as in the judgment of Landlord, may from time to time be
needful for the safety, appearance, care and cleanliness of the Building and for
the preservation of good order therein, and Tenant shall be given reasonable
notice of same.
S.    The access road and loading areas, parking areas, sidewalks, entrances,
lobbies, halls, walkways, elevators, stairways and other common area provided by
Landlord shall not be obstructed by Tenant, or used for other purpose than for
ingress and egress.
T.    In order to insure proper use and care of the Premises Tenant shall not
install any call boxes or communications systems or wiring of any kind without
Landlord’s permission and direction.
U.    In order to insure proper use and care of the Premises Tenant shall not
manufacture any commodity, or prepare or dispense for sale, except through
vending machines for the benefit of employees and invitees of Tenant, any foods
or beverages, tobacco, flowers, or other commodities or articles without the
written consent of Landlord.
V.    In order to insure use and care of the Premises Tenant shall not enter any
janitors’ closets, mechanical or electrical areas, telephone closets, loading
areas, roof or Building storage areas without the written consent of Landlord.
W.    In order to insure proper use and care of the Premises Tenant shall not
place doormats in public corridors without consent of Landlord.










--------------------------------------------------------------------------------




EXHIBIT F
Roof Equipment





Exhibit F - 1



--------------------------------------------------------------------------------




EXHIBIT G
Removable Items
Property of Landlord: All built-in surfaces, lab benches, built-in wooden
cubicles, elevators, dumbwaiters, lifts piping and instrumentation for
utilities, autoclaves, HVAC equipment, biological safety cabinets, fume hoods,
cold rooms, utility generation equipment including RO/DI water, plant steam
boiler, hot water boilers, vacuum pump skid, compressed air skid, and hot water
circulation pumps.
Property of Tenant: All movable shelving and racks, all carts, all medical gas
tanks, all movable office furniture, all modular cubicles, all freezers,
refrigerators, cryostorage equipment, snorkels, incubators, centrifuges,
microscopes, balances, glasswashers, analytical equipment, computers, telephone
and computer racks and hubs.



Exhibit G- 1



--------------------------------------------------------------------------------




UNIVERSITY PARK AT MIT
TENANT ACTIVITY NOTICE
DATE: May 25, 2010
REASON FOR NOTICE:
NEW TENANT
CORRECTION
ADDRESS CHANGE
VACATING
SUITE CHANGE
ONE-TIME CREDIT
EXPANSION
RENT CHANGE
ONE-TIME DEBIT
DEDUCTION
NAME CHANGE
SPECIAL CHARGES

OTHER: LEASE EXTENSION - 1st Amendment to Lease (for lease dated 1/23/08)
EFFECTIVE DATE:
5/21/2010
LEASE EXPIRATION DATE:
2/8/2014
COMMENCEMENT DATE:
3/1/2008
MONTHS FREE:
 
OCCUPANCY DATE:
 
VACATING DATE:
 



 
PRESENT INFORMATION
NEW INFORMATION
TENANT NAME
Genzyme Corporation
 
SUITE NUMBER
380
 
MONTHLY RENTAL
Year 1 - $21,457.92
Year 2-$22,071.00
Year 3 - $22,684.08
Year 4-$30,654.17
Year 5-$31,267.25
Year 6-$31,880.34
SQ. FT. OCCUPIED
7,357
 
RATE PER SQUARE FOOT
Year 1 - $35.00
Year 2 - $36.00
Year 3 - $37.00
Year 4 - $50.00
Year 5-$51.00
Year 6 - $52.00
ELECTRIC CHARGES
Separately metered
 
PARKING CHARGES
11 spaces
 
TERMINATION OPTION
 
Tenant to give notice before 7/8/2010. If exercised, the lease termination is
2/8/2011
BILLING ADDRESS
Richards Building
64 Sidney Street
Cambridge, MA 02139
 









--------------------------------------------------------------------------------




FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”) is
dated as of this 21st day of May, 2010 by and between FC 64 SIDNEY, INC., a
Massachusetts corporation (“Landlord”) and GENZYME CORPORATION, a Massachusetts
corporation (“Tenant”). Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to such term in the Lease.
WITNESSETH
WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
January 23, 2008 (the “Lease”), with respect to certain premises located at
64 Sidney Street, Cambridge, Massachusetts; and
WHEREAS, Landlord and Tenant desire to amend the Lease to, among other changes,
extend the term of the Lease, all as set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease effective as of the date hereof as follows:
1.The term “Initial Term” on Exhibit A to the Lease shall be deleted in its
entirety and replaced as follows:
“Initial Term:
Approximately six (6) years, commencing on March 1, 2008 and terminating on
February 8, 2014.”

2.    The term “Annual Fixed Rent for the Term” on Exhibit A to the Lease shall
be deleted in its entirety and replaced as follows:






--------------------------------------------------------------------------------




‘‘Annual Fixed Rent for the Term:
March 1, 2008 -
February 8, 2009:
$35.00 per rentable square foot, NNN
 
February 9, 2009 -
February 8, 2010:
$36.00 per rentable square foot, NNN
 
February 9, 2010 -
February 8, 2011:
$37.00 per rentable square foot, NNN
 
February 9, 2011 -
February 8, 2012:
$50.00 per rentable square foot, NNN”
 
February 9, 2012 -
February 8, 2013:
$51.00 per rentable square foot, NNN”
 
February 9, 2013 -
February 8, 2014:
$52.00 per rentable square foot, NNN”

3.    Section 2.6 of the Lease shall be amended by deleting the first paragraph
thereof and replacing it with the following paragraph:
“Provided that there has been no Event of Default which is uncured and
continuing on the part of the Tenant and the Tenant is, as of the date of such
exercise and as of the commencement date of the Extension Term (as such term is
defined below), actually occupying sixty percent (60%) or more of the Premises
for its own business purposes, the Tenant shall have the right to extend the
Term hereof for one (1) period of three (3) years (such period referred to
herein as the “Extension Term”).”
4.    Section 2.6(a) of the Lease shall be amended by deleting the words and
numbers “six (6)” in the last sentence of said section and replacing it with
“three (3)”.
5.    The following shall be added as Section 2.8 of the Lease:
“Section 2.8 - Termination Option. Tenant shall have a one-time option to
terminate this Lease (‘Termination Option”) by giving Landlord written notice of
Tenant’s exercise of the Termination Option on or before July 8, 2010. If the
Termination Option is properly exercised the Tenant, the Lease shall be
terminated effective as of February 8, 2011.”
6.    Section 4.1 of the Lease shall be amended by adding the following
sentences to the end of this Section:
“Notwithstanding the foregoing, Tenant shall have the right to provide, install,
replace, maintain and remove its own security system within the Premises during
the Initial Term of the Lease and any and all of the extensions. This shall
include the right to provide its own security officer coverage and install, in a
workmanlike fashion, system components of Tenant’s choosing






--------------------------------------------------------------------------------




that include but are not limited to security cameras, televisions, monitors and
other electronic monitoring devises, electronic door strikes, door contacts,
exit sensors, car readers (which may be mounted immediately outside the Premises
in common areas), motion detectors, glass break detectors and other similar
security systems and/or methods which will protect the Premises to meet Tenant’s
corporate security standards.”
7.    Section 11.9 of the Lease shall be amended by adding the following
sentences to the end of the first paragraph thereof:
“Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to restore the Premises or remove any alterations or additions
to the Premises at the end of the Term, except for any new items installed after
the expiration of the Initial Term which Landlord identified in written notice
delivered prior to Landlord approving Tenant’s plans for any alterations or
improvements as items which Tenant must remove prior to the expiration of the
Lease. Tenant shall not be required to remove its computer and
telecommunications wiring, cable and other equipment; provided, however, that to
the extent that Tenant replaces any such wiring and cable during the Initial
Term or any other extension thereof then it shall, as part of that installation
pull and remove from the Premises any wiring and cable that it no longer uses
from the specific portion of the Premises in which Tenant is replacing such
wiring or cabling. Tenant will yield-up the Premises to Landlord in broom swept
condition, reasonable wear and tear and damage resulting from casualty
excepted.”
8.    Each of Tenant and Landlord warrant and represent to the other that it has
had no dealings with any broker or agent in connection with this Lease other
than FHO Partners and Colliers Meredith & Grew (the “Brokers”). Tenant and
Landlord agree to defend with counsel reasonably approved by the other, hold
harmless and indemnify the other from and against any and all cost, expense or
liability for any compensation, commissions and charges which may be asserted
against the other as a result of the other’s breach of this warranty. Landlord
shall pay commissions due and owing to FHO Partners at the rate of $1.00 per
square foot of the Premises per year during the Extension Term, which shall be
paid as follows: fifty percent (50%) upon the execution of this Amendment and
fifty percent (50%) on or prior to February 8, 2011, as discussed in more
particular detail in a separate agreement with Broker.
9.    Any brokerage commission due in connection with this Amendment shall be
paid by Landlord pursuant to the terms of a separate agreement.
10.    Landlord and Tenant agree to execute a Notice of Lease within thirty (30)
days of the date of this Amendment. Landlord hereby authorizes Tenant to record
the Notice of Lease upon execution by both parties.
11.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.






--------------------------------------------------------------------------------




12.    The Lease, as amended hereby, is in full force and effect, and is
ratified and confirmed, and there are no other amendments or modifications
thereto.
13.    This Amendment will be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal,
as of the day, month and year first above written.
FC 64 SIDNEY, INC.,
a Massachusetts corporation
By: /s/ Michael Farley

Name: Michael Farley
Title: Vice President

GENZYME CORPORATION,
a Massachusetts corporation
By: /s/ Michael Wyzga

Name: Michael Wyzga
Title: CFO/EVP









--------------------------------------------------------------------------------




SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”) is
dated as of this 24th day of April, 2012 by and between UP 64 SIDNEY, LLC, a
Delaware limited liability company (“Landlord”) and GENZYME CORPORATION, a
Massachusetts corporation (“Tenant”). Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to such term in the Lease.
W I T N E S S E T H
WHEREAS, Landlord’s predecessor in interest and Tenant entered into that certain
Lease dated as of January 23, 2008, as amended by that certain First Amendment
to Lease dated as of May 21, 2010 (collectively, the “Lease”), with respect to
certain premises located at 64 Sidney Street, Cambridge, Massachusetts;
WHEREAS, Landlord and Tenant desire to amend the Lease to, among other changes,
ex the term of the Lease, all as set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease effective as of the date hereof as follows:
1.The term “Premises” on Exhibit A to the Lease shall be deleted in its entirety
and replaced with the following:
“Original Premises
7,357 total rentable square feet (rsf) comprising that portion of the 3rd floor
of the Building commonly referred to as Suite 380 depicted on Exhibit B-2 to the
Lease.
Second Amendment Premises
4,335 rsf comprising that portion of the 3rd floor of the Building commonly
referred to as Suite 300 depicted on Exhibit B-2 to the Lease.



The term Original Premises and Second Amendment Premises shall be referred to
herein collectively as the “Premises”.”
2.    Section 2.5 of the Lease shall be deleted in its entirety and replaced
with the following:
“Section 2.5 - Commencement Date.






--------------------------------------------------------------------------------




“Commencement Date” with respect to the Original Premises means March 1, 2008.
“Commencement Date” with respect to the Second Amendment Premises means May 1,
2012.”
3.    Annual Fixed Rent with respect to the Second Amendment Premises shall
commence on June 1, 2012, and shall adjust per the terms of the Lease on
February 9, 2013.
4.    The Second Amendment Premises shall be delivered clean and in its “as is”
condition.
5.    The term “Parking Privileges” on Exhibit A shall be amended by deleting
the word and number “eleven (11)” and replacing it with “eighteen (18)”.
6.    Landlord and Tenant represent and warrant that they have had no dealings
with any broker or agent in connection with this Amendment other than Colliers
International (the “Broker”) and each party shall indemnify and hold harmless
the other party from claims for any brokerage commission. Broker shall be paid a
brokerage fee by Landlord pursuant to the terms of a separate agreement.
7.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
8.    The Lease, as amended hereby, is in full force and effect, and is ratified
and confirmed, and there are no other amendments or modifications thereto.
9.    This Amendment will be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal,
as of the day, month and year first above written.
GENZYME CORPORATION,
a Massachusetts corporation
By: /s/ Marc Esteva    
Name: Marc Esteva    
Title: Chief Financial Officer    
64 SIDNEY STREET
UP 64 SIDNEY STREET, LLC
a Delaware limited liability company
By:
FC HCN University Park, LLC,
a Delaware limited liability company
Its Sole Member

By:
Forest City University Park, LLC,
a Delaware limited liability company
Its Managing Member

By: /s/ Michael Farley    
Name: Michael Farley    
Title: V.P.    








--------------------------------------------------------------------------------




THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”) is
dated as of this 30th day of September, 2013 by and between UP 64 SIDNEY, LLC, a
Delaware limited liability company (“Landlord”) and GENZYME CORPORATION, a
Massachusetts corporation (“Tenant”). Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to such term in the Lease.
W I T N E S S E T H
WHEREAS, Landlord’s predecessor in interest and Tenant entered into that certain
Lease dated as of January 23, 2008, as amended by that certain First Amendment
to Lease dated as of May 21, 2010, and that certain Second Amendment to Lease
dated as of April 24, 2012 (collectively, the “Lease”), with respect to certain
premises located at 64 Sidney Street, Cambridge, Massachusetts;
WHEREAS, Landlord and Tenant desire to amend the Lease to, among other changes,
extend the term of the Lease, all as set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease effective as of the date hereof as follows:
1.The term “Initial Term” on Exhibit A to the Lease shall be deleted in its
entirety and replaced as follows:
“Initial Term:
Approximately nine (9) years, commencing on March 1, 2008 and terminating on
February 28, 2017.”

2.    The term “Annual Fixed Rent for the Term” on Exhibit A to the Lease shall
be amended by adding the following thereto:
“Annual Fixed Rent for the Term:
February 9, 2014 –
February 8, 2015:
$53.00 per rentable square foot, NNN
 
February 9, 2015 –
February 8, 2016:
$54.00 per rentable square foot, NNN
 
February 9, 2016 –
February 28, 2017:
$55.00 per rentable square foot, NNN”



3.    Section 2.6 of the Lease shall be amended by deleting the first paragraph
thereof and replacing it with the following paragraph:






--------------------------------------------------------------------------------




“Provided that there has been no Event of Default which is uncured and
continuing on the part of the Tenant and the Tenant (by itself or in combination
with any transferee of a Permitted Transfers and/or Collaborative Users, as
defined below) is, as of the date of such exercise and as of the commencement
date of the Extension Term (as such term is defined below), actually occupying
sixty percent (60%) or more of the Premises for its own business purposes, the
Tenant shall have the right to extend the Term hereof for two (2) periods of
three (3) years each (each such period referred to herein as the “Extension
Term”).”
4.    Section 2.6(a) of the Lease shall be amended by:
(a)    deleting the words and numbers “seven (7)” in the second line of said
section and replacing them with the words and numbers “nine (9)”; and
(b)    deleting the words and numbers “three (3)” in the last sentence of said
section and replacing them with the words and numbers “six (6)”.
5.    Section 2.6(c) of the Lease shall be amended by deleting the following
proviso starting on the eighth (8th) line of said section:
“provided, however, in no event shall the Extension Fair Rental Value be an
amount that is less than the Annual Fixed Rent due during the period immediately
preceding such extension.”
6.    Section 2.8 of the Lease shall be deleted in its entirety and replaced
with the following:
“Section 2.8 - Termination Option.
Tenant shall have the right to terminate the Lease effective February 8, 2015,
by giving Landlord four (4) months prior written notice (the “First Termination
Notice”) and by paying a termination fee at the time of delivery of the First
Termination Notice equal to eight-two and one half percent (82.5%) of the Annual
Fixed Rent and Additional Rent that then remains outstanding through the end of
the Initial Term. The Additional Rent component of the termination fee shall be
calculated using utility rates for vacant space, shall exclude any cleaning
charges for the Premises, and shall otherwise be based on the actual charges of
Additional Rent being billed to Tenant by Landlord at the time of the First
Termination Notice.
Additionally, Tenant shall have the right to terminate the Lease effective
February 8, 2016, by giving Landlord six (6) months prior written notice (the
“Second Termination Notice”) and by paying a termination fee at the time of
delivery of the Second Termination Notice equal to eight-two and one half
percent (82.5%) of the Annual Fixed Rent and Additional Rent that then remains
outstanding through the end of the Initial Term. The Additional Rent component
of the termination fee






--------------------------------------------------------------------------------




shall be calculated using utility rates for vacant space, shall exclude any
cleaning charges for the Premises, and shall otherwise be based on the actual
charges of Additional Rent being billed to Tenant by Landlord at the time of the
Second Termination Notice.”
7.    Section 4.1 of the Lease shall be amended by adding the following sentence
at the end thereof:
“Notwithstanding anything in the Lease to the contrary, Tenant shall remove any
security systems installed by Tenant in the Premises at the end of the Term and
repair any damage caused by such removal.”
8.    Tenant is extending the Initial Term of this Lease with the understanding
that Tenant is accepting the Premises in their current as-is condition. In the
event Tenant makes improvements to the Premises, Tenant shall hire its own
contractors, subcontractors, engineers, and architects, subject to Landlord’s
reasonable approval, at its expense, to perform Tenant’s alterations work. All
work to be performed in the Premises shall be subject to Landlord approval which
shall not be unreasonably withheld, conditioned or delayed, and performed in
accordance with established tenant construction rules and regulations and in
accordance with the requirements in the Lease. There shall be no construction
oversight fee paid to Landlord. However, Landlord shall be reimbursed for any
reasonable and actual third-party, out-of-pocket expenses incurred by Landlord
in the review and approval of Tenant’s plans, specifications, improvements and
construction, but in no event shall the reimbursement be greater than $5,000 in
the aggregate. Landlord shall cooperate with Tenant and make commercially
reasonable efforts to assist Tenant with obtaining the necessary governmental
permits for the construction of Tenant’s alterations.
9.    The Tenant shall not assign, mortgage, pledge, hypothecate or otherwise
transfer this Lease, or sublet (which term, without limitation, shall include
granting of concessions, licenses and the like) the whole or any part of the
Premises without, in each instance, having first received the consent of the
Landlord which consent shall not be unreasonably withheld or delayed. Except as
specifically permitted herein, any assignment or sublease made without such
consent shall be void. Notwithstanding anything to the contrary contained in
this Section, Tenant shall have the right to assign or otherwise transfer this
Lease or the Premises, or part of the Premises, without obtaining the prior
consent of Landlord, (a) to the purchaser of all or substantially all of
Tenant’s assets, or to any entity into which the Tenant may be merged or
consolidated (along with all or substantially all of its assets), (b) to a
successor to Tenant’s business or the business unit of Tenant if such succession
takes place by a merger, consolidation, reorganization, stock sale, asset
purchase, act of legislature or otherwise, and (c) any Affiliate (as defined
below) so long as such Affiliate remains in such relationship to Tenant (the
transferee in each subsections (a) through (c) hereinafter referred to as the
“Acquiring Company”); provided that (i) the Acquiring Company continues to
operate the business conducted in the Premises consistent with the Permitted
Uses described in Exhibit A hereto, (ii) the Acquiring Company shall assume in
writing, in form acceptable to Landlord, all of Tenant’s obligations under this
Lease, (iii) Tenant shall provide to Landlord such additional information
regarding the Acquiring






--------------------------------------------------------------------------------




Company as Landlord shall reasonably request; and (iv) Tenant shall pay
Landlord’s reasonable expenses actually incurred in connection therewith. An
“Affiliate” shall mean any entity which is directly or indirectly through one or
more intermediaries controls, is under common control with or is controlled by
Tenant. For purposes of the preceding sentence, the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise. Unless Landlord shall have objected to an
assignment or transfer by Tenant within ten (10) business days following
Landlord’s receipt of the information or items described in subsections (ii) and
(iii) above, Landlord shall be deemed to have waived its right to object
thereto. The transfers described in this paragraph are referred to hereinafter
as “Permitted Transfers.”
Whether or not the Landlord consents, or is required to consent, to any
assignment or subletting, and except for Permitted Transfers, the Tenant named
herein shall remain fully and primarily liable for the obligations of the tenant
hereunder, including, without limitation, the obligation to pay Annual Fixed
Rent and Additional Rent provided under this Lease. The Tenant shall give the
Landlord notice of any proposed sublease or assignment, whether or not the
Landlord’s consent is required hereunder, specifying the provisions of the
proposed subletting or assignment, including (i) the name and address of the
proposed subtenant or assignee, (ii) a copy of the proposed subtenant’s or
assignee’s most recent annual financial statement, and (iii) all of the terms
and provisions upon which the proposed subletting or assignment is to be made
and such other information concerning the proposed subletting or assignment is
to be made and such other information concerning the proposed subtenant or
assignee as the Tenant has obtained in connection with the proposed subletting
or assignment. Only in the event that Landlord, in its sole and absolute
discretion, has agreed in writing to release Tenant from all liability under
this Lease upon the assignment of this Lease or sublease of all or any portion
of the Premises, may Landlord require evidence to the reasonable satisfaction of
Landlord that the net assets of the proposed assignee or subtenant are not less
than the assets of Tenant at the time of the signing of the Lease.
The Tenant shall reimburse the Landlord promptly after receiving a written
invoice thereof for reasonable legal and other expenses actually incurred by the
Landlord in connection with any request by the Tenant for consent to any
assignment or subletting. If this Lease is assigned, and Tenant is in default
beyond any grace or cure period under the Lease, the Landlord may, upon prior
written notice to Tenant, at any time and from time to time, collect rent and
other charges from the assignee, sublessee or occupant and apply the net amount
collected to the rent and other charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of the prohibitions
contained in this Section 6.8 or the acceptance of the assignee, sublessee or
occupant as a tenant, or a release of the Tenant from the further performance by
the Tenant of covenants on the part of the Tenant herein contained.
The Tenant shall pay to the Landlord fifty percent (50%) of any amounts the
Tenant actually receives from any subtenant or assignee as rent, additional rent
or other forms of compensation or reimbursement for the sublease, assignment or
occupancy of the Premises, after






--------------------------------------------------------------------------------




deducting therefrom (i) the then due and payable proportionate monthly share of
Annual Fixed Rent, Additional Rent and all other monies due to Landlord pursuant
to this Lease (allocable in the case of a sublease to that portion of the
Premises being subleased), and (ii) all reasonable and customary sublease
expenses (including but not limited to bonafide brokerage fees, fit up expenses,
free rent periods, marketing costs and attorney’s fees) incurred by Tenant. The
preceding sentence shall not apply to any Permitted Transfers. The consent by
the Landlord to an assignment or subletting shall not be construed to relieve
the Tenant from obtaining the express consent in writing of the Landlord to any
further assignment or subletting.
Notwithstanding anything to the contrary contained herein, Tenant shall be
permitted to allow the occupancy of the Premises or portions thereof by
companies, firms or other entities who are members of a group with whom Tenant
has a contractual or other relationship providing for cooperative or
collaborative research or development work, who are or typically would be
located by Tenant in one of its facilities (each, a “Collaborative User”),
without the prior written consent of Landlord, provided, however, that Tenant
shall provide Landlord with written notice of such situations if such occupancy
involves more than ten (10) people for a period of greater than six (6) months.
Tenant shall be fully responsible for ensuring that any such parties comply with
the terms of the Lease and Tenant shall at all times remain primarily liable
under the Lease.”
10.    Tenant’s Address for Notices set forth on Exhibit A to the Lease shall be
deleted in its entirety and replaced with the following:
“Genzyme, a Sanofi company
500 Kendall Street
Cambridge, MA 02142
ATTN: Tracey Quarles
With a copy to: Edwards Wildman Palmer LLP
111 Huntington Avenue
Boston MA 02199
ATTN: LeeAnn Baker
With a copy to: Sanofi
55 Corporate Drive
Bridgewater, NJ 08807
ATTN: General Counsel”
11.    Exhibit G to the Lease shall be amended by deleting the term “biological
safety cabinets” from inclusion in the Property of Landlord, and including such
term in the “Property of Tenant”. Notwithstanding the terms of Section 11.9 and
per the terms of Section 4.2 of the Lease, Tenant shall remove the biological
safety cabinets upon termination or expiration of the Lease.
12.    The defined term “Permitted Uses” set forth in Exhibit A to the Lease
shall be deleted in its entirety and replaced with the following:






--------------------------------------------------------------------------------




“Permitted Uses: Research and development and general office use, together with
ancillary manufacturing associated therewith.”
13.    To each of Tenant’s and Landlord’s actual knowledge, without inquiry,
neither Landlord nor Tenant is in default under the Lease and there is no event
or condition which, with the giving of notice or the passage of time, or both,
would constitute a default under the Lease.
14.    Landlord and Tenant represent and warrant that they have had no dealings
with any broker or agent in connection with this Amendment other than Colliers
International New England LLC and Zell Partnership, Inc. (collectively, the
“Broker”) and each party shall indemnify and hold harmless the other party from
claims for any brokerage commission other than Broker. Broker shall be paid a
brokerage fee by Landlord pursuant to the terms of a separate agreement.
15.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
16.    The Lease, as amended hereby, is in full force and effect, and is
ratified and confirmed, and there are no other amendments or modifications
thereto.
17.    This Amendment will be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal,
as of the day, month and year first above written.
GENZYME CORPORATION,
a Massachusetts corporation
By: /s/ Marc Esteva    
Name: Marc Esteva    
Title: CFO Genzyme    
UP 64 SIDNEY STREET, LLC
a Delaware limited liability company
By:
FC HCN University Park, LLC,
a Delaware limited liability company
Its Sole Member

By:
Forest City University Park, LLC,
a Delaware limited liability company
Its Managing Member

By: /s/ Michael Farley    
Name: Michael Farley    
Title: Vice President    










--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE




THIS FOURTH AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”) is
dated as of this 8th day of March, 2016 by and between UP 64 SIDNEY STREET, LLC,
a Delaware limited liability company (“Landlord”) and VERICEL CORPORATION, a
Michigan corporation (“Tenant”). Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such term in the Lease.


W I T N E S S E T H


WHEREAS, Landlord’s predecessor in interest and Tenant’s predecessor in interest
entered into that certain Lease dated as of January 23, 2008, as amended by that
certain First Amendment to Lease dated as of May 21, 2010, that certain Second
Amendment to Lease dated as of April 24, 2012, and that certain Third Amendment
to Lease dated as of September 30, 2013 (collectively, the “Lease”), with
respect to certain premises located at 64 Sidney Street, Cambridge,
Massachusetts;


WHEREAS, Tenant is also the tenant under a lease with Landlord dated as of
November 30, 2005, as amended (collectively, the “2005 Lease”), with respect to
certain other premises also located at 64 Sidney Street, Cambridge,
Massachusetts; and


WHEREAS, Landlord and Tenant desire to amend the Lease to, among other changes,
extend the term of the Lease, and other revisions all as set forth in this
Amendment.


NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease effective as of the date hereof as follows:
    
1.
The term “Initial Term” on Exhibit A to the Lease shall be deleted in its
entirety and replaced as follows:



“Initial Term:
Approximately fourteen (14) years, commencing on March 1, 2008 and terminating
on February 28, 2022.”



2.
The term “Annual Fixed Rent for the Term” on Exhibit A to the Lease shall be
amended by adding the following thereto:



“Annual Fixed Rent for
the Term:            March 1, 2017 –
February 28, 2018: $71.00 per rentable
square foot, NNN

March 1, 2018–
February 28, 2019: $73.13 per rentable                              square foot,
NNN


March 1, 2019–






--------------------------------------------------------------------------------




February 29, 2020: $75.32 per rentable                                  square
foot, NNN”


March 1, 2020 –
February 28, 2021: $77.58 per rentable
square foot, NNN
March 1, 2021 –
February 28, 2022: $79.91 per rentable
square foot, NNN


3.
Section 2.2 of the Lease shall be amended to add to the end of such Section the
following: “Tenant shall have the right, at no additional rental charge, to
install mechanical equipment, heat exchangers, antennas, satellite dishes and
the like on the roof, subject to the approval of the Landlord regarding
location.”



4.
Section 2.6 of the Lease shall be deleted in its entirety and replaced with the
following:



“Section 2.6 – Extension Option. Provided that there has been no Event of
Default which is uncured and continuing on the part of the Tenant and the Tenant
is, as of the date of such exercise and as of the commencement date of the
Extension Term (as such term is defined below), actually occupying sixty percent
(60%) or more of the Premises for its own business purposes, the Tenant shall
have the right to extend the Term hereof for one (1) period of five (5) years
(the “Extension Term”).


(a)    Such right to extend the Term shall be exercised by the giving of notice
by Tenant to Landlord at least nine (9) months prior to the expiration of the
then current Term. Upon the giving of such notice, this Lease and the Term
hereof shall be extended for an additional term of five (5) years without the
necessity for the execution of any additional documents except a document
evidencing the Annual Fixed Rent for the Extension Term to be determined as set
forth below. Time shall be of the essence with respect to the Tenant's giving
notice to extend the Term. In no event shall the Term hereof be extended for
more than five (5) years after the expiration of the Initial Term.


(b)    The Extension Term shall be upon all the terms, conditions and provisions
of this Lease except the Annual Fixed Rent during such five (5) year Extension
Term shall be the then Extension Fair Rental Value of the Premises for such
Extension Term to be determined under this Section 2.6.


(c)    For purposes of the Extension Term described in this Section 2.6, the
Extension Fair Rental Value of the Premises shall mean the then current fair
market annual rent for leases of other space similarly improved, in the
commercial markets that surround the MIT campus (East Cambridge/Kendall
Square/Cambridgeport), taking into account the condition to which such premises
have been improved (excluding Removable Alterations) and the economic terms and
conditions specified in this Lease that will be applicable thereto, including
the savings, if any, due to the absence or reduction of brokerage commissions.
The Landlord and Tenant shall endeavor to agree upon the Extension Fair Rental
Value of the Premises within thirty (30) days after the Tenant has exercised the
option for the Extension Term. If the Extension Fair Rental Value of the
Premises is not agreed upon by the Landlord and the Tenant within this time
frame, each






--------------------------------------------------------------------------------




of the Landlord and the Tenant shall retain a real estate professional with at
least ten (10) years continuous experience in the business of appraising or
marketing (including brokering) similar commercial real estate in the Cambridge,
Massachusetts area who shall, within thirty (30) days of his or her selection,
prepare a written report summarizing his or her conclusion as to the Extension
Fair Rental Value. The Landlord and the Tenant shall simultaneously exchange
such reports; provided, however, if either party has not obtained such a report
within forty-five (45) days after the last day of the thirty (30) day period
referred to above in this Section 2.6, then the determination set forth in the
other party’s report shall be final and binding upon the parties. If both
parties receive reports within such time and the lower determination is within
ten percent (10%) of the higher determination, then the average of these
determinations shall be deemed to be the Extension Fair Rental Value for the
Premises. If these determinations differ by more than ten percent (10%), then
the Landlord and the Tenant shall mutually select a person with the
qualifications stated above (the “Final Professional”) to resolve the dispute as
to the Extension Fair Rental Value for the Premises. If the Landlord and the
Tenant cannot agree upon the designation of the Final Professional within ten
(10) days of the exchange of the first valuation reports, either party may apply
to the American Arbitration Association, the Greater Boston Real Estate Board,
or any successor thereto, for the designation of a Final Professional. Within
ten (10) days of the selection of the Final Professional, the Landlord and the
Tenant shall each submit to the Final Professional a copy of their respective
real estate professional’s determination of the Extension Fair Rental Value for
the Premises. The Final Professional shall then, within thirty (30) days of his
or her selection, prepare a written report summarizing his or her conclusion as
to the Extension Fair Rental Value (the “Final Professional’s Valuation”). The
Final Professional shall give notice of the Final Professional’s Valuation to
the Landlord and the Tenant and such decision shall be final and binding upon
the Landlord and the Tenant. Each party shall pay the fees and expenses of its
real estate professional and counsel, if any, in connection with any proceeding
under this paragraph, and one‑half of the fees and expenses of the Final
Professional. In the event that the commencement of the Extension Term occurs
prior to a final determination of the Extension Fair Rental Value therefor (the
“Extension Rent Determination Date”), then the Tenant shall pay the Annual Fixed
Rent at the then applicable Fixed Rental Rate (such amount being referred to as
the “Interim Rent”). If the Annual Fixed Rent as finally determined for the
Extension Term is determined to be greater than the Interim Rent, then the
Tenant shall pay to the Landlord the amount of the underpayment for the period
from the end of the initial term of this Lease until the Extension Rent
Determination Date within thirty (30) days of the Extension Rent Determination
Date. If the Annual Fixed Rent as finally determined for the Extension Term is
determined to be less than the Interim Rent, then the Landlord shall credit the
amount of such overpayment against the monthly installments of Annual Fixed Rent
coming due after the Extension Rent Determination Date.


(d)    Tenant’s right to exercise the Extension Option set forth in this Section
2.6 shall be contingent on Tenant simultaneously exercising the Extension Option
under Section 2.6 of the 2005 Lease.






5.
Tenant is extending the Initial Term of this Lease with the understanding that
Tenant is accepting the Premises in their current as-is condition. In the event
Tenant makes







--------------------------------------------------------------------------------




improvements to the Premises, Tenant shall hire its own contractors,
subcontractors, engineers, and architects, subject to Landlord's reasonable
approval, at its expense, to perform Tenant's alterations work. All work to be
performed in the Premises shall be subject to Landlord approval which shall not
be unreasonably withheld, and performed in accordance with established tenant
construction rules and regulations and in accordance with the requirements in
the Lease. There shall be no construction oversight fee paid to Landlord.
However, Landlord shall be reimbursed for any reasonable and actual third-party,
out-of-pocket expenses incurred by Landlord in the review and approval of
Tenant's plans, specifications, improvements and construction, but in no event
shall the reimbursement be greater than $5,000 in the aggregate. Landlord shall
cooperate with Tenant and make commercially reasonable efforts to assist Tenant
with obtaining the necessary governmental permits for the construction of
Tenant’s alterations.

6.
The Work Letter attached to the Lease as Exhibit C shall be amended as follows:



(a)
The first sentence of paragraph 1 shall be deleted and replaced with the
following:



“Landlord shall provide to Tenant an allowance (the “Leasehold Improvements
Allowance”) equal to the product of (i) Thirty-Five Dollars ($35.00), times (ii)
the rentable square footage of the Premises in the amount of 11,692 rsf (for a
total of Four Hundred Nine Thousand Two Hundred Twenty and 00/100 Dollars
($409,220.00)), for application to the costs and expenses, more particularly set
forth below, incurred by or on behalf of Tenant.”


(b)
The following shall be added to the end of paragraph 2:



“Notwithstanding the foregoing, the Leasehold Improvements Allowance may be used
for Tenant’s leasehold improvements, for construction, for architectural and
engineering fees, for IT/Teldata and for project management services. The
Leasehold Improvements Allowance shall be available for disbursement to the
Tenant at any time following execution of the Fourth Amendment for any work that
commences after execution of the Fourth Amendment.”


7.
Tenant’s Address for Notices set forth on Exhibit A to the Lease shall be
deleted in its entirety and replaced with the following:


8.
“Vericel Corporation

64 Sidney Street
Cambridge, MA 02139
ATTN: Chief Operating Officer
Cc: Vice President, Legal Affairs”


9.
Exhibit F to the Lease shall be deleted in its entirety and replaced with the
new copy of Exhibit F attached hereto.



10.
Exhibit G to the Lease shall be amended by replacing the term “autoclave” in the
list of “Property of Landlord” with the term “built-in autoclave” and by adding
the term “movable autoclave” in the “Property of Tenant.”







--------------------------------------------------------------------------------






11.
Landlord and Tenant represent and warrant that they have had no dealings with
any broker or agent in connection with this Amendment other than Colliers
International New England LLC and Cushman & Wakefield (collectively, the
“Broker”) and each party shall indemnify and hold harmless the other party from
claims for any brokerage commission. Broker shall be paid a brokerage fee by
Landlord pursuant to the terms of a separate agreement.


12.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.


13.
The Lease, as amended hereby, is in full force and effect, and is ratified and
confirmed, and there are no other amendments or modifications thereto.



14.
This Amendment will be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal,
as of the day, month and year first above written.






VERICEL CORPORATION,
a Michigan corporation




By: ___/s/ _ Dominick Colangelo _____________
Name: Dominick Colangelo
Title:     Chief Executive Officer






UP 64 SIDNEY STREET, LLC,
a Delaware limited liability company


By:    FC HCN University Park, LLC,
a Delaware limited liability company
Its Sole Member


By:    Forest City University Park, LLC,
a Delaware limited liability company
Its Managing Member


By: __/s/ Michael Farley__________
Name: _Michael Farley__________
Title: __Vice President___________
                                                                                  








--------------------------------------------------------------------------------




[exf2008leasea01.gif]


 






